Exhibit 10.1

 

BISHOP RANCH

 

[g109421kg01i001.jpg]

 

 

 

 

 

 

 

 

BISHOP RANCH

 

 

BUILDING LEASE

 

 

A Sunset Development Project

2600 Camino Ramon, Suite 201

|

San Ramon, CA  94583

Tel 925 277 1700

Fax 926.277.1309

www.bishiopranch.com

 

--------------------------------------------------------------------------------


 

STEADYMED THERAPEUTICS, INC.

 

BISHOP RANCH - BUILDING LEASE

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

PREMISES

1

 

 

 

 

2.

TERM

1

 

2.1

Term

1

 

2.2

Delay in Commencement

1

 

2.3

Acknowledgment of Commencement Date

2

 

 

 

 

3.

RENT

2

 

3.1

Base Rent

2

 

3.2

Adjustments to Base Rent

2

 

3.3

Amounts Constituting Rent

2

 

 

 

 

4.

SECURITY DEPOSIT

2

 

 

 

 

5.

TAX AND OPERATING COST INCREASES

3

 

5.1

Definitions

3

 

5.2

Tenant’s Share

5

 

5.3

Notice and Payment

5

 

5.4

Additional Taxes

6

 

5.5

Tenant’s Right to Audit

6

 

 

 

 

6.

USE

7

 

6.1

Use

7

 

6.2

Suitability

7

 

6.3

Uses Prohibited

7

 

 

 

 

7.

SERVICE AND UTLLITIES

8

 

7.1

Landlord’s Obligations

8

 

7.2

Tenant’s Obligation

8

 

7.3

Tenant’s Additional Requirements

8

 

7.4

Nonliability

9

 

 

 

 

8.

MAINTENANCE AND REPAIRS: ALTERATIONS AND ADDITIONS

9

 

8.1

Maintenance and Repairs

9

 

8.2

Alterations and Additions

10

 

 

 

 

9.

ENTRY BY LANDLORD

11

 

 

 

 

10.

LIENS

11

 

 

 

 

11.

INDEMNITY

11

 

11.1

Indemnity

11

 

11.2

Exemption of Landlord from Liability

12

 

--------------------------------------------------------------------------------


 

12.

INSURANCE

12

 

12.1

Coverage

12

 

12.2

Insurance Policies

12

 

12.3

Landlord’s Insurance

13

 

12.4

Waiver of Subrogation

13

 

 

 

 

13.

DAMAGE OR DESTRUCTION

13

 

13.1

Landlord’s Duty to Repair

13

 

13.2

Landlord’s Right to Terminate

14

 

13.3

Tenant’s Right to Terminate

14

 

13.4

Exclusive Rights

15

 

 

 

 

14.

CONDEMNATION

15

 

 

 

 

15.

ASSIGNMENT AND SUBLETTING

15

 

15.1

Landlord’s Consent Required

15

 

15.2

Reasonable Consent

15

 

15.3

Excess Consideration

16

 

15.4

No Release of Tenant

16

 

15.5

Attorneys’ Fees

16

 

15.6

Transfer of Ownership Interest

16

 

15.7

Effectiveness of Transfer

17

 

15.8

Landlord’s Right to Space

17

 

15.9

No Net Profits Leases

17

 

15.10

Permitted Assignment or Sublease

17

 

 

 

 

16.

SUBORDINATION

17

 

16.1

Subordination

17

 

16.2

Junior Liens

18

 

16.3

Subordination Agreements

18

 

16.4

Attornment

18

 

 

 

 

17.

QUIET ENJOYMENT

18

 

 

 

 

18.

DEFAULT: REMEDIES

18

 

18.1

Default

18

 

18.2

Remedies

19

 

18.3

Late Charges

21

 

18.4

Interest

21

 

18.5

Default by Landlord

21

 

 

 

 

19.

PARKING

22

 

 

 

 

20.

RELOCATION OF PREMISES

22

 

20.1

Conditions

22

 

20.2

Notice

22

 

 

 

 

21.

MORTGAGEE PROTECTION

22

 

--------------------------------------------------------------------------------


 

22.

ESTOPPEL CERTIFICATES

23

 

 

 

 

23.

SURRENDER

23

 

23.1

Surrender

23

 

23.2

Holding Over

24

 

 

 

 

24.

HAZARDOUS MATERIALS

24

 

 

 

 

25.

MISCELLANEOUS

25

 

25.1

Attornment

25

 

25.2

Captions: Attachments: Defined Terms

25

 

25.3

Entire Agreement

25

 

25.4

Severability

25

 

25.5

Costs of Suit

25

 

25.6

Time; Joint and Several Liability

26

 

25.7

Binding Effect; Choice of Law

26

 

25.8

Waiver

26

 

25.9

Force Majeure

26

 

25.10

Landlord’s Liability

26

 

25.11

Consents and Approvals

27

 

25.12

Signs

27

 

25.13

Rules and Regulations

27

 

25.14

Notices

28

 

25.15

Authority

28

 

25.16

Lease Guaranty

28

 

25.17

Brokers

28

 

25.18

Reserved Rights

28

 

25.19

Tenant’s Taxes

29

 

 

 

 

EXHIBIT A - SITE AND FLOOR PLANS

EXHIBIT B - WORK LETTER

EXHIBIT C - SPACE PLAN —TO BE PROVIDED

EXHIBIT D - RULES AND REGULATIONS

EXHIBIT E - JANITORIAL SPECIFICATIONS

EXHIBIT F - DOOR SIGN, DIRECTORY STRIP AND MAIL BOX REQUEST

EXHIBIT G - COMMENCEMENT OF LEASE

 

--------------------------------------------------------------------------------


 

BISHOP RANCH

 

BUILDING LEASE

 

This Lease is made and entered into this 1st day of May, 2015, by and between
Sunset Land Company, LLC, a California limited liability company (hereinafter
“Landlord”) and SteadyMed Therapeutics, Inc.  (hereinafter “Tenant”).  For and
in consideration of the rental and of the covenants and agreements hereinafter
set forth to be kept and performed by Tenant, Landlord hereby leases to Tenant
and Tenant hereby leases from Landlord the premises herein described for the
term, at the rental and subject to and upon all of the terms, covenants and
agreements hereinafter set forth.

 

1.                                      PREMISES

 

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
premises (the “Premises”) crosshatched on Exhibit A containing 7,890 rentable
square feet known as Suite 350, located on the third floor of Building EE
(including all tenant improvements thereto, the “Building”), located at 2603
Camino Ramon, San Ramon, California 94583.  The Building, which contains 233,674
rentable square feet, the land on which the Building is situated (the “Land”)
any other improvements on the Land and the personal property used by Landlord in
the operation of the Building (the “Personal Property”) are herein collectively
called the “Project”.  Landlord shall pay the cost of the improvements shown on
the attached plan (Exhibit C) up to a maximum amount of $15.00 per rentable
square foot of the Premises ($118,350.00), with any cost in excess of this
amount to be paid by Tenant.  Tenant shall promptly pay any excess in progress
payments which shall be due and payable fifty percent (50%) of the total excess
prior to the commencement of construction, and the balance due upon completion
as evidenced by the execution of Exhibit G (attached).

 

2.                                      TERM

 

2.1                                                       Term.  The term of
this Lease shall commence on the “Commencement Date” hereinafter defined to be
the date Landlord delivers possession of the Premises to Tenant with all of the
Suite Improvements Substantially Completed, as defined in Exhibit B.  The term
of this Lease shall end three (3) years thereafter (the “Expiration Date”),
unless sooner terminated pursuant to this Lease.

 

2.2                                                       Delay in
Commencement.  The Commencement Date is scheduled to occur on June 15, 2015 (the
“Scheduled Commencement Date”), but if there are “Scheduled Commencement
Adjustment Days” (referred to in Section 25.9 of this Lease, then the Scheduled
Commencement Date shall be that Date which is the same number of days after June
15, 2015 as the sum of the Scheduled Commencement Adjustment Days.  If for any
reason the Commencement Date does not occur by the Scheduled Commencement Date,
Landlord shall not be liable for any damage thereby nor shall such inability
affect the validity of this Lease or the obligations of Tenant hereunder.  If
the Commencement Date has not occurred within sixty (60) days after the
Scheduled Commencement Date (except in the event of a Tenant Delay), Tenant at
its option, to be exercised by giving Landlord written notice within thirty (30)
days after the end of such sixty (60) day period, may terminate this Lease and,
upon Landlord’s

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

1

--------------------------------------------------------------------------------


 

return of any monies previously deposited by Tenant, the parties shall have no
further rights or liabilities toward each other.

 

2.3                                                       Acknowledgment of
Commencement Date.  Upon determination of the Commencement Date, Landlord and
Tenant shall execute a written acknowledgment of the Commencement Date and
Expiration Date in the form attached hereto as Exhibit G.

 

3.                                      RENT

 

3.1                                                       Base Rent.  Tenant
shall pay to Landlord monthly as base rent (“Base Rent”) for the Premises in
advance on the Commencement Date and on the first day of each calendar month
thereafter during the term of this Lease without deduction, offset, prior notice
or demand, in lawful money of the United States of America, the sum of
TWENTY-ONE THOUSAND FORTY AND 00/100 DOLLARS ($21,040.00).  For any prorations
of Base Rent due to changes in the Premises on a day other than the first or
last day of the month, the portion of Base Rent associated with the change in
the Premises shall be calculated by multiplying the number of days that the
space was part of the Premises by the daily Base Rent defined to be the monthly
Base Rent for said space divided by 30.

 

Concurrently with Tenant’s execution of this Lease, Tenant shall pay to Landlord
the sum of TWENTY-ONE THOUSAND FORTY AND 00/100 DOLLARS ($21,040.00) to be
applied against Base Rent when it becomes due.

 

3.2                                                       Adjustments to Base
Rent.

 

INTENTIONALLY DELETED

 

3.3                                                       Amounts Constituting
Rent.  All amounts payable or reimbursable by Tenant under this Lease, including
late charges and interest, “Operating Cost Payments” (as defined in Paragraph
5), and amounts payable or reimbursable under the Work Letter and the other
Exhibits hereto, shall constitute “Rent” and be payable and recoverable as
such.  Base Rent is due and payable as provided in Paragraph 3.1 - “Base Rent”,
Operating Cost Payments are due and payable as provided in Paragraph 5.3 -
“Notice and Payment”, and all other Rent payable to Landlord on demand under the
terms of this Lease, unless otherwise set forth herein, shall be payable within
thirty (30) days after written notice from Landlord of the amounts due.  All
Rent shall be paid to Landlord without deduction or offset in lawful money of
the United States of America at the address for notices or at such other place
as Landlord may from time to time designate in writing.

 

4.                                      SECURITY DEPOSIT

 

Concurrently with Tenant’s execution of this Lease, Tenant shall deposit with
Landlord the sum of TWENTY-ONE THOUSAND FORTY AND 00/100 DOLLARS ($21,040.00)
(the “Security Deposit”).  The Security Deposit shall be held by Landlord as
security for the faithful performance by Tenant of all of the terms, covenants
and conditions of this Lease to be performed by Tenant during the term hereof. 
If Tenant defaults with respect to any provision of this Lease, including the
provisions relating to the payment of any Rent, Landlord may (but shall not be
required to) use, apply or retain all or any part of the Security Deposit to
cure such default or to compensate Landlord for any other loss or damage which
Landlord may suffer by reason of Tenant’s default.  If any portion of said
deposit is so used or

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

2

--------------------------------------------------------------------------------


 

applied, Tenant shall, within ten (10) days after written demand therefor,
deposit cash with Landlord in an amount sufficient to restore the Security
Deposit to its original amount; Tenant’s failure to do so shall be a material
breach of this Lease.  Landlord shall not be required to keep the Security
Deposit separate from its general funds, and Tenant shall not be entitled to
interest on such deposit.  If Tenant shall fully and faithfully perform every
provision of this Lease to be performed by it, the Security Deposit or any
balance thereof shall be returned to Tenant (or, at Landlord’s option, to the
last assignee of Tenant’s interest hereunder) upon the expiration of the Lease
term and Tenant’s vacating the Premises; provided, however, that Landlord may
elect in its reasonable discretion to retain a portion of the Security Deposit
in an amount composed of any or all of the following: (i) any unpaid amounts
owed to Landlord, (ii) the cost of any damage (excluding normal wear and tear or
damage resulting from the approved installation of wall hangings by Landlord) to
the Premises, (iii) the costs of removing any personal property refuse or debris
left in the Premises at the expiration of the Lease, and (iv) any sums underpaid
by Tenant with respect to Operating Costs for the calendar year in which the
Lease ends under Section 5 if Landlord determines there will be an increase in
Operating Expenses for said calendar year.  In the event of termination of
Landlord’s interest in this Lease, Landlord shall transfer the Security Deposit
to Landlord’s successor in interest whereupon Landlord shall be released from
liability for the return of the Security Deposit or the accounting therefor. 
Tenant hereby waives the provisions of Section 1950.7 of the California Civil
Code, and all other provisions of any Regulations, now or hereafter in force,
which restricts the amount or types of claim that a landlord may make upon a
security deposit or imposes upon a landlord (or its successors) any obligation
with respect to the handling or return of security deposits.

 

5.                                      TAX AND OPERATING COST INCREASES

 

5.1                                                       Definitions.  For
purposes of this paragraph, the following terms are herein defined:

 

(a)                                 Base Year:  The calendar year in which this
Lease commences.

 

(b)                                 Operating Costs:  Operating Costs shall
include all costs and expenses of ownership, management, operation, repair and
maintenance of the Project (excluding depreciation of the improvements in the
Project and all amounts paid on loans of Landlord) computed in accordance with
tax basis accounting principles consistently applied, including by way of
illustration but not limited to: real property taxes, taxes assessed on the
Personal Property, any other governmental impositions imposed on or by reason of
the ownership, operation or use of the Project, and any tax in addition to or in
lieu thereof, other than taxes covered by Paragraph 5.4, whether assessed
against Landlord or Tenant or both; parts; equipment; supplies; insurance
premiums; license, permit and inspection fees; cost of services and materials
(including property management fees); cost of compensation (including employment
taxes and benefits) of all persons who perform duties connected with the
management, operation, maintenance and repair of the Project; costs of providing
utilities and services, including water, gas, electricity, sewage disposal,
rubbish removal, janitorial, gardening, security, parking, window washing,
supplies and materials, and signing (but excluding services not uniformly
available to substantially all of the Project tenants); costs of capital
improvements (i) required to cause the Project to comply with all laws,
statutes, ordinances, regulations, rules and requirements of any governmental or
public authority, including, without limitation, the Americans with Disabilities
Act of 1990 (the “ADA”) (collectively, “Legal Requirements”), or (ii) which
reduce Operating Costs, such costs, together

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

3

--------------------------------------------------------------------------------


 

with interest on the unamortized balance at the rate of eight percent (8%) per
annum, to be amortized over the useful life or payback period whichever is
shorter; costs of maintenance and replacement of landscaping; legal, accounting
and other professional services incurred in connection with the operation of the
Project and the calculation of Operating Costs; and rental expense or a
reasonable allowance for depreciation of personal property used in the
maintenance, operation and repair of the Project.  If the Project is not fully
occupied for any calendar year during the term of this Lease, Operating Costs
that vary with occupancy shall be adjusted to the amount which would have been
incurred if the Project had been fully occupied for the year.  Tax basis
accounting is defined to mean accounting in accordance with the Internal Revenue
Code and related rules, regulations, rulings, and applicable case law applied by
Landlord on a consistent basis in reporting income and expense, including the
capitalization of costs and related depreciation, to the Internal Revenue
Service.

 

Operating Costs shall not include the following:

 

(1)                                 Depreciation and amortization, except as
provided for above.

 

(2)                                 Costs of capital improvements except as
provided for above.

 

(3)                                 Costs to acquire sculpture, paintings or
other objects of art.

 

(4)                                 Costs incurred in connection with upgrading
the Building to comply with disability, life, fire, safety codes, ordinances,
statutes, or other laws in effect prior to the Commencement Date including,
without limitation, the ADA, and penalties or damages incurred due to such
non-compliance.

 

(5)                                 Advertising and promotional expenses.

 

(6)                                 Real estate broker’s or other leasing
commissions, attorneys’ fees, architects’ fees and other costs incurred in
connection with negotiations or disputes with tenants or prospective tenants of
the Building or Project, other than disputes as to the common areas.

 

(7)                                 Costs incurred in renovating or otherwise
improving or decorating or redecorating space for tenants or other occupants in
the Project or vacant space in the Project.

 

(8)                                 Repairs or other work occasioned by fire,
windstorm, or other casualty and public liability claims, to the extent such are
covered by insurance proceeds, the cost of which is included in Operating Costs,
and costs incurred by Landlord in connection with or made necessary by the
actual or threatened exercise by governmental authorities (or other entities
with power of eminent domain) of the power of eminent domain.

 

(9)                                 Costs, other than Operating Costs, specially
billed to Tenant or any other specific tenants, such as (but not limited to)
above Building Standard janitor service, or electrical usage or other services
or benefits above Building Standard.

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

4

--------------------------------------------------------------------------------


 

(10)                          Costs incurred to remedy or monitor any Hazardous
Materials condition except if caused by Tenant.

 

(11)                          Interest or penalties resulting from (a) late
payment of any operating expense by Landlord due to Landlord’s negligence or
willful misconduct (unless Landlord in good faith disputes a charge and
subsequently loses or settles that dispute); or (b) any amount payable by
Landlord to any tenant resulting solely from Landlord’s default in its
obligations to that tenant.

 

(12)                          Costs incurred in installing, operating and
maintaining any specialty service that is not necessary for Landlord’s
provision, management, maintenance and repair of the Project.  The following are
examples of these specialty services: observatory; broadcasting facilities
(other than the life-support and security system for the Project); luncheon
club, cafeteria, or other dining facility; newsstand; flower services; shoeshine
service; carwash; and athletic or recreational club.

 

(13)                          Any compensation paid to clerks, attendants, or
other persons in commercial concessions in the Project that are operated by
Landlord.

 

(14)                          Debt service, interest or other financing.

 

(15)                          Rental payments to any ground Lessor.

 

5.2                                                       Tenant’s Share.  If
Operating Costs during any calendar year following the Base Year exceed the
rentable square footage of the Complex multiplied by $12.82 (the “Expense
Stop”), Tenant shall pay to Landlord “Tenant’s Share” multiplied by such excess
(“Operating Cost Payment”).  “Tenant’s Share” means 3.37%, which is calculated
by dividing the rentable square footage of the Premises by the rentable square
footage of the Complex as such rentable square footages are set forth in
Paragraph 1, and multiplying such number by 100.

 

5.3                                                       Notice and Payment. 
Landlord shall, at or as soon as practicable after the start of each calendar
year subsequent to the Base Year (but no later than April 30th), provide Tenant
with a Statement (the “Statement”) of the amount of the Operating Cost Payment
for the preceding calendar year, and the amount of any payment due from Tenant
to Landlord or from Landlord to Tenant, taking into account any payments made by
Tenant for such preceding calendar year Operating Cost Payment.  In addition,
Statement shall include an amount which Landlord estimates will be Tenant’s
Operating Cost Payment for the current calendar year, and one-twelfth (1/12th)
of the amount thereof shall be added to the monthly Base Rent payments required
to be made by Tenant in such year.  If the amounts Tenant has paid during the
year towards the current year’s Operating Cost Payment is less than or exceeds
the amount required using said one-twelfth (1/12th) addition to Base Rent
starting with the first month of the calendar year covered by such statement,
then within thirty (30) days after receipt of the Statement, Tenant shall pay in
cash any sums owed Landlord or, if applicable, Tenant shall receive a credit
against any rent next accruing for any sum owed Tenant.

 

In no event will Tenant be entitled to receive the benefit of a reduction in
Operating Costs below the Expense Stop.

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

5

--------------------------------------------------------------------------------


 

For any partial calendar year at the termination of this Lease, Tenant’s Share
of any increases in Operating Costs for such year over the Expense Stop shall be
prorated on the basis of a 365-day year by computing Tenant’s Share of the
increases in Operating Costs for the entire year and then prorating such amount
for the number of days this Lease was in effect during such year. 
Notwithstanding the expiration or termination of this Lease, and within thirty
(30) days after Tenant’s receipt of Landlord’s statement regarding the
determination of increases in Operating Costs for the calendar year in which
this Lease expires or terminates, Tenant shall pay to Landlord or Landlord shall
pay to Tenant, as the case may be, an amount equal to the difference between
Tenant’s Share of the increases in Operating Costs for such year (as prorated)
and the amount previously paid by Tenant toward such increases.  This provision
shall survive the expiration or sooner termination of this Lease.

 

5.4                                                       Additional Taxes. 
Tenant shall reimburse to Landlord, within thirty (30) days after receipt of a
demand therefor, Tenant’s Share of any and all taxes payable by Landlord (other
than taxes or exclusions from Operating Costs pursuant to Section 5.1 (b) or any
taxes included within Operating Costs), whether or not now customary or within
the contemplation of the parties hereto (i) upon, allocable to or measured by
the area of the Building, (ii) upon all or any portion of the Rent payable
hereunder and under other leases of space in the Building, including any gross
receipts tax or excise tax levied with respect to the receipt of such Rent, or
(iii) upon or with respect to the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy of the Building or any portion
thereof.

 

5.5                                                       Tenant’s Right to
Audit.  The annual Statement of Operating Costs for the preceding year shall be
provided by Landlord.  Within ninety (90) days after receipt of the Statement,
Tenant shall be entitled, upon ten (10) days prior written notice (“Inspection
Notice”) and during normal business hours, at Landlord’s office or such other
place as Landlord shall designate, to inspect and examine those books and
records of Landlord relating to the determination of Operating Costs for only
the immediately preceding calendar year.  Any third party engaged by Tenant to
inspect or examine the books and records shall be a certified public accountant
from a nationally or regionally recognized accounting firm and such accountant
shall not be compensated on a contingency fee or similar basis.  Should Tenant
elect to inspect such records, Tenant’s inspection shall be completed and the
results thereof submitted to Landlord no later than two (2) months after
Tenant’s notification to Landlord of its intent to inspect Landlord’s books and
records.  Tenant shall be deemed to have waived its right to inspect Landlord’s
books and records if Tenant fails to timely deliver the Inspection Notice, or
fails to timely complete the inspection (unless Landlord was the cause of the
delay).  If, after inspection and examination of such books and records, Tenant
disputes the amounts of Operating Costs charged by Landlord, Tenant may, by
written notice to Landlord, request an independent audit of such books and
records.  The independent audit of the books and records shall be conducted by a
certified public accountant (“CPA”) acceptable to both Landlord and Tenant.  If,
within thirty (30) days after Landlord’s receipt of Tenant’s notice requesting
an audit, Landlord and Tenant are unable to agree on the CPA to conduct such
audit, then Landlord may designate a nationally recognized accounting firm not
then employed by Landlord or Tenant to conduct such audit.  The audit shall be
limited to the determination of the amount of Operating Costs for the subject
calendar year.  If the audit discloses that the amount of Operating Costs billed
to Tenant was incorrect, the appropriate party shall pay to the other party the
deficiency or overpayment, as applicable.  All costs and expenses of the audit
shall be paid by Tenant unless the audit shows that Landlord overstated
Operating Costs for the subject calendar year by more than five percent (5%), in
which case Landlord shall pay all costs and expenses of the audit (not to exceed

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

6

--------------------------------------------------------------------------------


 

$2,000.00).  Tenant and Tenant’s representatives shall keep any information
gained from such audit confidential and shall not disclose it to any other
party.  The exercise by Tenant of its audit rights hereunder shall not relieve
Tenant of its obligation to timely pay all sums due hereunder, including,
without limitation, the disputed Operating Costs.

 

6.                                      USE

 

6.1                                                       Use.  The Premises
shall be used and occupied by Tenant for general office purposes and for no
other purpose without the prior written consent of Landlord.

 

6.2                                                       Suitability.  Tenant
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the Premises or the Building or with
respect to the suitability of either for the conduct of Tenant’s business, nor
has Landlord agreed to undertake any modification, alteration or improvement to
the Premises except as provided in the Work Letter.  The taking of possession of
the Premises by Tenant shall conclusively establish that the Premises and the
Building were at such time in satisfactory condition unless within ten (10) days
after such date Tenant shall give Landlord written notice specifying in
reasonable detail the respects in which the Premises or the Building were not in
satisfactory condition.

 

6.3                                                       Uses Prohibited.

 

(a)                                 Tenant shall not do nor permit anything to
be done in or about the Premises nor bring or keep anything therein which will
in any way increase the existing rate or affect any fire or other insurance upon
the Building or any of its contents, or cause a cancellation of any insurance
policy covering said Building or any part thereof or any of its contents, nor
shall Tenant sell or permit to be kept, used or sold in or about said Premises
any articles which may be prohibited by a standard form policy of fire
insurance.

 

(b)                                 Tenant shall not do or permit anything to be
done in or about the Premises which will in any way obstruct or interfere with
the rights of other tenants or occupants of the Building, or injure or annoy
them, or use or allow the Premises to be used for any unlawful or objectionable
purpose, nor shall Tenant cause, maintain or permit any nuisance in or about the
Premises.  Tenant shall not commit or suffer to be committed any waste in or
upon the Premises.  Tenant shall not bring onto the Premises any apparatus,
equipment or supplies that may overload the Premises or the Building or any
utility or elevator systems or jeopardize the structural integrity of the
Building or any part thereof.

 

(c)                                  Tenant shall not use the Premises or permit
anything to be done in or about the Premises which will in any way conflict
with, and at its sole cost and expense shall promptly comply with, any Legal
Requirement now in force or which may hereafter be enacted or promulgated
relating to the condition, use or occupancy of the Premises, excluding
structural changes not relating to or affecting the condition, use or occupancy
of the Premises or Tenant’s improvements or acts.  The judgment of any court of
competent jurisdiction or the admission of Tenant in any action against Tenant,
whether Landlord be a party thereto or not, that Tenant has violated any Legal
Requirement, shall be conclusive of the fact as between Landlord and Tenant.

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

7

--------------------------------------------------------------------------------


 

7.                                      SERVICE AND UTlLITIES

 

7.1                                                       Landlord’s
Obligations.  Provided Tenant is not in default hereunder, Landlord shall
furnish to the Premises during reasonable hours of generally recognized business
days, to be determined by Landlord, and subject to the rules and regulations of
the Building, water, gas and electricity suitable for the intended use of the
Premises, heat and air conditioning required in Landlord’s judgment for the
comfortable use and occupancy of the Premises, scavenger, janitorial services as
described in Exhibit E attached hereto, window washing service and elevator
service customary in similar buildings in the competing geographical areas. 
Landlord shall also maintain and keep lighted the common lobbies, hallways,
stairs and toilet rooms in the Building.

 

(a)                                 Landlord’s current hours of operation in
Bishop Ranch (hereinafter “Hours of Operation”) are 7 a.m. to 7 p.m., Monday
through Friday, excepting holidays (New Year’s Day, President’s Day, Memorial
Day, July 4th (Independence Day), Labor Day, Thanksgiving, and Christmas Day). 
In the event the holiday falls on a weekend, the business day closest to the
holiday will be considered to be the holiday.  The building and its services are
available to Tenant 24 hours a day, seven (7) days a week, 365 days a year. The
after hours’ rate for air conditioning and heating service after Landlord’s
Hours of Operation is currently $75.00 per hour, per floor. This rate is subject
to adjustment based upon the decrease or increase in utilities as charged by
Landlord’s utility provider.

 

7.2                                                       Tenant’s Obligation. 
Tenant shall pay for, prior to delinquency, all telephone and all other
materials and services, not expressly required to be paid by Landlord, which may
be furnished to or used in, on or about the Premises during the term of this
Lease.

 

7.3                                                       Tenant’s Additional
Requirements

 

(a)                                 Tenant shall pay for heat and
air-conditioning furnished at Tenant’s request during non-business hours and/or
on non-business days on an hourly basis at a reasonable rate established by
Landlord.  Tenant shall not use in excess of Building Standard amounts (as
determined by Landlord) of electricity, water or any other utility without
Landlord’s prior written consent, which consent Landlord may refuse.  Landlord
may cause a water meter or electric current meter to be installed in the
Premises so as to measure the amount of water and electric current consumed for
any such excess use.  The cost of such meters and of installation, maintenance
and repair thereof shall be paid by Tenant and Tenant agrees to pay Landlord
promptly upon demand by Landlord for all such water and electric current
consumed as shown by said meters, at the rates charged for such services by the
city in which the Building is located or by the local public utility furnishing
the same, plus any additional expense incurred in keeping account of the water
and electric current so consumed.  If a separate meter is not installed to
measure any such excess use, Landlord shall have the right to estimate the
amount of such use through qualified personnel.  In addition, Landlord may
impose a reasonable charge for the use of any additional or unusual janitorial
services required by Tenant because of any Suite Improvements different from or
above Building Standard, carelessness of Tenant or the nature of Tenant’s
business (including hours of operation).

 

(b)                                 If any lights other than Building Standard
or equipment are used in the Premises which affect the temperature otherwise
maintained by the air conditioning system, Landlord may install supplementary
air conditioning units in the Premises and the cost

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

8

--------------------------------------------------------------------------------


 

thereof, including the cost of installation, operation and maintenance thereof,
shall be paid by Tenant to Landlord upon demand by Landlord.  In addition, if
any lights other than Building Standard are used in the Premises, Tenant shall
pay the cost to replace any worn or dead bulbs or tubes.

 

(c)                                  In no event shall Tenant (i) connect any
apparatus, machine or device through electrical outlets except in the manner for
which such outlets are designed and without the use of any device intended to
increase the plug capacity of any electrical outlet or (ii) maintain at any time
an electrical demand load in excess of four (4) watts per square foot of usable
area of the Premises.

 

7.4                                                       Nonliability. 
Landlord shall not be liable for, and Tenant shall not be entitled to any
abatement or reduction of Rent, by reason of Landlord’s failure to furnish any
of the foregoing when due to “Force Majeure Events” (as defined in Paragraph
25.9).  However, if failure to furnish the foregoing services and utilities is
within Landlord’s reasonable control and Tenant is unable to occupy the Premises
due to such failure, Tenant shall be entitled to an abatement of Base Rent
commencing with the fifth (5th) consecutive day of such failure unless prior
thereto Landlord commences to cure such failure and thereafter diligently
proceeds with such cure.  Any failure to furnish any of the foregoing shall not
constitute an eviction of Tenant, constructive or otherwise and, notwithstanding
any law to the contrary that may now or hereafter exist, Tenant shall not be
entitled to terminate this Lease on account of such failure.  Landlord shall not
be liable under any circumstances for loss of or injury to property or business
or consequential damages, however occurring, through or in connection with
failure to furnish any of the foregoing.

 

8.                                      MAINTENANCE AND REPAIRS: ALTERATIONS AND
ADDITIONS

 

8.1                                                       Maintenance and
Repairs

 

(a)                                 Landlord’s Obligations.  Landlord shall
maintain in good order, condition and repair the structural and common areas of
the Building, and the basic heating, ventilating, air conditioning, electrical,
plumbing, fire protection, life safety, security and mechanical systems of the
Building (the “Building Systems”), and shall cause the common areas of the
Building to comply with all Legal Requirements (including, without limitation,
the ADA), provided that any maintenance and repair caused by the acts or
omissions of Tenant or Tenant’s agents, employees, invitees, visitors
(collectively “Tenant’s Representatives”) shall be paid for by Tenant. 
Notwithstanding any law to the contrary that may now or hereafter exist, Tenant
shall not have the right to make repairs at Landlord’s expense or to terminate
this Lease because of Landlord’s failure to keep the foregoing in good order,
condition and repair, nor shall Landlord be liable under any circumstances for
any consequential damages or loss of business, however occurring, through or in
connection with any such failure.

 

(b)                                 Tenant’s Obligations

 

(1)                                 Tenant, at Tenant’s sole cost and expense,
except for services furnished by Landlord pursuant to Paragraph 7 hereof, shall
maintain the Premises in  good order, condition and repair including the
interior surfaces of the ceilings, walls and floors, all doors, interior
windows, and all plumbing pipes, electrical wiring, switches, fixtures,
nonbuilding standard lights, and equipment installed for the use of the
Premises, and shall cause

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

9

--------------------------------------------------------------------------------


 

the Premises to comply with all Legal Requirements (including, without
limitation, the ADA).  Notwithstanding any law to the contrary that may now or
hereafter exist, Tenant shall not have the right to make repairs at Landlord’s
expense or to terminate this Lease because of Landlord’s failure to keep the
Premises in good order, condition and repair.

 

(2)                                 In the event Tenant fails to maintain the
Premises in good order, condition and repair, Landlord shall give Tenant notice
to do such acts as are reasonably required to so maintain the Premises.  In the
event Tenant fails to promptly commence such work and diligently prosecute it to
completion, Landlord shall have the right to do such acts and expend such funds
at the expense of Tenant as are reasonably required to perform such work.  Any
amount so expended by Landlord shall be paid by Tenant promptly after demand
with interest from the date expended by Landlord until paid by Tenant at the
“Default Rate”, as defined below.  Landlord shall have no liability to Tenant
for any damage, inconvenience or interference with the use of the Premises by
Tenant as a result of performing any such work.  As used in this Lease, “Default
Rate” shall mean the lesser of twelve percent (12%) per annum or the maximum
rate permitted by law.

 

(c)                                  Compliance with Law.  Landlord and Tenant
shall each do all acts required to comply with all applicable Legal Requirements
relating to their respective maintenance and repair obligations as set forth
herein.

 

8.2                                                       Alterations and
Additions

 

(a)                                 Tenant shall make no alterations, additions
or improvements to the Premises or any part thereof without obtaining the prior
written consent of Landlord.

 

(b)                                 Landlord may impose as a condition to the
aforesaid consent such requirements as Landlord may deem necessary in its sole
discretion, including without limitation thereto, performing the work itself,
specifying the manner in which the work is done, and selecting the contractor by
whom the work is to be performed and the times during which it is to be
accomplished.  Tenant shall pay to Landlord upon demand an amount equal to the
reasonable costs and expenses for time spent by Landlord’s employees or
contractors in supervising, approving and administering such alterations.

 

(c)                                  All such alterations, additions or
improvements, all other Above-Standard Improvements, and all work performed
under the Work Letter shall be the property of Landlord and shall remain upon
and be surrendered with the Premises, unless Landlord upon or prior to the
termination or expiration of the Lease requests in writing that Tenant remove
all or any part of same.

 

(d)                                 All articles of personal property and all
business and trade fixtures, machinery and equipment, cabinetwork, furniture and
movable partitions owned by Tenant or installed by Tenant at its expense in the
Premises shall be and remain the property of Tenant and may be removed by Tenant
at any time during the Lease term when Tenant is not in default hereunder.

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

10

--------------------------------------------------------------------------------


 

9.                                      ENTRY BY LANDLORD

 

Landlord and Landlord’s agents shall at any and all times have the right to
enter the Premises to inspect the same, to supply janitorial service and any
other service to be provided by Landlord to Tenant hereunder, to show the
Premises to prospective purchasers or tenants, to post notices of
non-responsibility and “for lease” signs, and to alter, improve or repair the
Premises and any portion of the Building, and may for that purpose erect
scaffolding and other necessary structures where reasonably required by the
character of the work to be performed, always providing the entrance to the
Premises shall not be blocked thereby.  Landlord shall conduct its activities
under this Paragraph 9 in a manner that will minimize inconvenience to Tenant
without incurring additional expense to Landlord.  For each of the aforesaid
purposes, Landlord shall at all times have and retain a key with which to unlock
all of the doors in, upon and about the Premises, excluding Tenant’s vaults and
safes, and Landlord and Landlord’s agents shall have the right to use any and
all means which Landlord may deem proper to open said doors in an emergency, in
order to obtain entry to the Premises, and any entry to the Premises obtained by
Landlord or Landlord’s agents by any of said means, or otherwise, shall not
under any circumstances be construed or deemed to be a forcible or unlawful
entry into, or a detainer of, the Premises, or an eviction of Tenant from the
Premises or any portion thereof.  Tenant shall not be released from its
obligations under this Lease nor be entitled to any abatement of Rent on account
of Landlord’s entry under this Paragraph, and Tenant hereby waives any claim for
damages for any injury or inconvenience to or interference with Tenant’s
business, any Joss of occupancy or quiet enjoyment of the Premises, and any
other Joss occasioned thereby.

 

10.                               LIENS

 

Tenant shall keep the Premises and the Building free from any liens arising out
of work performed, materials furnished, or obligations incurred by Tenant and
shall indemnify, hold harmless and defend Landlord from any liens and
encumbrances arising out of any work performed, materials furnished or
obligations incurred by or at the direction of Tenant.  In the event that Tenant
shall not, within twenty (20) days following the imposition of any such lien,
cause such lien to be released of record by payment or posting of a proper bond,
Landlord shall have, in addition to all other remedies provided herein and by
Jaw, the right, but no obligation, to cause the same to be released by such
means as it shall deem proper, including payment of the claim giving rise to
such lien.  All such sums paid by Landlord and all expenses incurred by it in
connection therewith, including attorneys’ fees and costs, shall be payable to
Landlord by Tenant on demand with interest at the Default Rate until paid. 
Landlord shall have the right at all times to post and keep posted on the
Premises any notices permitted or required by law, or which Landlord shall deem
proper, for the protection of Landlord and the Premises, and any other party
having an interest therein, from mechanics’ and materialmen’s liens, and Tenant
shall give to Landlord at least three (3) business days prior written notice of
the expected date of commencement of any work relating to alterations or
additions to the Premises.

 

11.                               INDEMNITY

 

11.1                                                Indemnity.  Tenant shall
indemnify, defend and hold Landlord, any entity that controls, is controlled by
or is under common control with Landlord, the entity which manages the Project,
and any person or entity contracted to perform any maintenance and construction
with respect to the Project harmless from and against any “Claims” (as defined

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

11

--------------------------------------------------------------------------------


 

below) for injury to or death of persons or damage to property arising from or
caused by (a) Tenant’s use or occupancy of the Premises, the Building or the
Common Areas of the Project, (b) the conduct of Tenant’s business, or from any
activity or work permitted or suffered by Tenant or Tenant’s agents, employees,
subtenants, vendors, contractors, invitees or licensees in or about the
Premises, the Building or the Common Areas of the Project, (c) any default by
Tenant under this Lease or (d) from any act, omission or negligence on the part
of Tenant or Tenant’s agents, employees, subtenants, vendors, contractors,
invitees or licensees.  For purposes of this Lease, the term “Claims” means any
and all losses, claims, actions, liabilities, damages, costs and expenses
(including reasonable attorneys’ fees and costs).  The terms, conditions and
obligations of this Section 14 shall survive the expiration or earlier
termination of this Lease. Landlord may, at its option, require Tenant to assume
Landlord’s defense in any action covered by this Section 14 through counsel
reasonably satisfactory to Landlord.  Notwithstanding the foregoing, Tenant
shall not be obligated to indemnify Landlord against any liability or expense if
it is ultimately determined that the same was caused by the negligence or
willful misconduct of Landlord, its agents, contractors or employees.

 

11.2                                                Exemption of Landlord from
Liability.  Landlord shall not be liable for injury or damage which may be
sustained by the person or property of Tenant, its employees, invitees or
customers, or any other person in or about the Premises caused by or resulting
from fire, steam, electricity, gas, water or rain, which may leak or flow from
or into any part of the Premises, or from the breakage, leakage, obstruction or
other defects of the pipes, sprinklers, wires, appliances, plumbing, air
conditioning, telephone cabling or wiring, or lighting fixtures of the same,
whether the damage or injury results from conditions arising upon the Premises
or upon other portions of the Building of which the Premises are a part, or from
other sources. Landlord shall not be liable for any damages arising from any act
or neglect of any other tenant of the Building.

 

12.                               INSURANCE

 

12.1                                                Coverage.  Tenant shall, at
all times during the term of this Lease, and at its own cost and expense,
procure and continue in force the following insurance coverage:

 

(a)                                 Commercial General Liability Insurance with
a combined single limit for personal or bodily injury and property damage of not
less than $3,000,000 or such other level of coverage that Landlord may require
in its reasonable judgment.

 

(b)                                 Fire  and Extended Coverage  Insurance,
including vandalism and malicious mischief coverage, covering and in an amount
equal to the full replacement value of all fixtures, furniture and improvements
installed in the Premises by or at the expense of Tenant.

 

12.2                                                Insurance Policies.  The
aforementioned minimum limits of policies shall in no event limit the liability
of Tenant hereunder.  The aforesaid insurance shall name Landlord and its
partners, property manager, and mortgagees as an additional insured.  Said
insurance shall be with companies having a rating of not less than A-, XI in
“Best’s Insurance Guide”.  Tenant shall furnish from the insurance companies or
cause the insurance companies to furnish certificates of coverage. No such
policy shall be cancelable or subject to reduction of coverage or other
modification or cancellation except after thirty (30) days prior written notice
to Landlord by the insurer.  All such policies shall be written as primary
policies, not

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

12

--------------------------------------------------------------------------------


 

contributing with and not in excess of the coverage which Landlord may carry. 
Tenant shall, at least twenty (20) days prior to the expiration of such
policies, furnish Landlord with evidence of renewals or binders.  Tenant agrees
that if Tenant does not take out and maintain such insurance, Landlord may (but
shall not be required to) procure said insurance on Tenant’s behalf and charge
Tenant the premiums together with a reasonable handling charge and Default
Interest from the date paid by Landlord, payable upon demand.  Tenant shall have
the right to provide such insurance coverage pursuant to blanket policies
obtained by Tenant, provided such blanket policies expressly afford coverage to
the Premises and to Tenant as required by this Lease.

 

12.3                                                Landlord’s Insurance. 
During the term of this Lease Landlord shall maintain in effect insurance on the
Building against fire, extended coverage perils and vandalism and malicious
mischief (to the extent such coverages are available), with responsible insurers
licensed to do business in California, insuring the Building in an amount equal
to at least ninety-five percent (95%) of the replacement cost thereof, excluding
foundations, footings and underground installations.  Landlord may, but shall
not be obligated to, carry insurance against additional perils and/or in greater
amounts.

 

12.4                                                Waiver of Subrogation. 
Tenant and Landlord hereby waive and release any and all right of recovery,
whether arising in contract or tort, against the other, including employees and
agents, arising during the Term for any and all loss or damage to any property
located within or constituting a part of the Building or Complex, which loss or
damage arises from the perils that could be insured against under the ISO Causes
of Loss-Special Form Coverage including any deductible thereunder (whether or
not the party suffering the loss or damage actually carries such insurance,
recovers under such insurance or self insures the loss or damage) or which right
of recovery arises from loss of earnings or rents resulting from loss or damage
caused by such a peril.  This mutual waiver is in addition to any other waiver
or release contained in this Lease.  Landlord and Tenant shall each have their
insurance policies issued in such form as to waive any right of subrogation
which might otherwise exist.

 

13.                               DAMAGE OR DESTRUCTION.

 

13.1                                                Landlord’s Duty to Repair. 
If all or a substantial part of the Premises are rendered untenable or
inaccessible by damage to all or any part of the Project from fire or other
casualty then, unless either party elects to terminate this Lease pursuant to
Paragraphs 13.2 or 13.3, Landlord shall, at its expense, use its commercially
reasonable efforts to repair and restore the Premises and/or access thereto, as
the case may be, to substantially their former condition to the extent permitted
by the then applicable codes, laws and regulations; provided, however, that
Tenant rather than Landlord shall be obligated at Tenant’s expense to repair or
replace Tenant’s personal property, trade fixtures and any items or improvements
that are required to be covered by Tenant’s insurance under Paragraph 12.1(b).

 

If Landlord is required or elects to repair damage to the Premises and/or access
thereto, this Lease shall continue in effect but Tenant’s Base Rent and
Operating Cost Payments from the date of the casualty through the date of
substantial completion of the repair shall be abated by a proportionate amount
based on the portion of the Premises that Tenant is prevented from using by
reason of such damage or its repair; provided, however, that if the casualty is
the result of the willful misconduct or negligence of Tenant or Tenant’s
Representatives, there will be no such rental abatement.  In no event shall
Landlord be liable to Tenant by reason of any injury to or interference with
Tenant’s business or property arising from

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

13

--------------------------------------------------------------------------------


 

fire or other casualty or by reason of any repairs to any part of the Project
made necessary by such casualty.

 

13.2                                                Landlord’s Right to
Terminate.  Landlord may elect to terminate this Lease, effective as of the last
day of the calendar month in which such election is made, under the following
circumstances:

 

(a)                                 Where, in the reasonable judgment of
Landlord, the damage cannot be substantially repaired and restored under
applicable laws and governmental regulations within one (1) year after the date
of the casualty;

 

(b)                                 Where, in the reasonable judgment of
Landlord, adequate proceeds are not, for any reason, made available to Landlord
from Landlord’s insurance policies to make the required repairs;

 

(c)                                  Where the Project is damaged or destroyed
to the extent that the cost to repair and restore the Project exceeds
twenty-five percent (25%) of the full replacement cost of the Project, whether
or not the Premises are damaged or destroyed; or

 

(d)                                 Where the damage occurs within the last
twelve (12) months of the term of the Lease.

 

If any of the circumstances described in this Paragraph 13.2 arise, Landlord
must notify Tenant in writing of that fact within one hundred and twenty (120)
days after such circumstances arise and in such notice Landlord must also advise
Tenant whether Landlord has elected to terminate the Lease.

 

13.3                                                Tenant’s Right to
Terminate.  Tenant shall have the right to terminate this Lease if all or a
substantial part of the Premises are rendered untenable or inaccessible by
damage to all or any part of the Project from fire or other casualty, provided
that such casualty is not the result of the willful misconduct or negligence of
Tenant or Tenant’s Representatives, but only under the following circumstances:

 

(a)                                 Tenant may elect to terminate this Lease if
Landlord had the right under Paragraph 13.2 to terminate this Lease but did not
elect to so terminate and Landlord either (i) failed to commence the required
repair within ninety (90) days after the date it received proceeds to commence
such repair or (ii) Landlord does not complete the required repair within twelve
(12) months after the date of the casualty.  In the event Tenant’s right to
terminate arises under clause (i), Tenant may terminate this Lease as of the
date of the casualty by notice to Landlord given before the earlier of the date
on which Landlord commences such repair or ten (10) days after the expiration of
such ninety (90)-day period.  In the event Tenant’s right to terminate arises
under clause (ii), Tenant may terminate this Lease as of the date of the
casualty by notice to Landlord given within ten (10) days after the expiration
of such twelve (12) month period; or

 

(b)                                 Tenant may elect to terminate this Lease in
the circumstance described in Subparagraph I 3.2(a).  In such event, Tenant may
terminate this Lease as of the date of the casualty by notice to Landlord given
within thirty (30) days after Landlord’s notice to Tenant pursuant to Paragraph
13.2.

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

14

--------------------------------------------------------------------------------


 

13.4                                                Exclusive Rights.  Landlord
and Tenant each hereby agree that, notwithstanding any law to the contrary that
may now or hereafter exist, neither party shall have any right to terminate this
Lease in the event of any damage or destruction under any circumstances other
than as provided in Paragraphs 13.2 and 13.3.

 

14.                               CONDEMNATION

 

If all or a material portion of the Premises shall be taken or appropriated for
public or quasi-public use by right of eminent domain with or without litigation
or transferred by agreement in connection with such public or quasi-public use,
either party hereto shall have the right at its option, exercisable within
thirty (30) days of receipt of notice of such taking, to terminate this Lease as
of the date possession is taken by the condemning authority, provided, however,
that before Tenant may terminate this Lease by reason of taking or appropriation
as provided hereinabove, such taking or appropriation shall be of such an extent
and nature as to substantially handicap, impede or impair Tenant’s use of the
Premises.  If any part of the Building other than the Premises shall be so taken
or appropriated, Landlord shall have the right at its option to terminate this
Lease.  No award for any partial or entire taking shall be apportioned, and
Tenant hereby assigns to Landlord any award which may be made in such taking or
condemnation, together with any and all rights of Tenant now or hereafter
arising in or to the same or any part thereof; provided, however, that nothing
contained herein shall be deemed to give Landlord any interest in or to require
Tenant to assign to Landlord any award made to Tenant for the taking of personal
property and fixtures belonging to Tenant and/or for Tenant’s unamortized cost
of leasehold improvements, so long as such award to Tenant does not decrease the
value of the award that would otherwise be made to Landlord in such taking or
condemnation.  In the event of a partial taking which does not result in a
termination of this Lease, rent shall be abated in the proportion which the part
of Premises so made unusable bears to the rented area of the Premises
immediately prior to the taking, and Landlord, at Landlord’s cost, shall restore
the Premises remaining to an architectural whole with the Base Rent reduced in
proportion to what the area taken bears to the Premises prior to the taking.  No
temporary taking of the Premises and/or of Tenant’s rights therein or under this
Lease shall give Tenant the right to terminate this Lease or to any abatement of
Rent thereunder.  Any award made to Tenant by reason of any such temporary
taking where Landlord does not terminate this Lease shall belong entirely to
Tenant so long as said award does not diminish Landlord’s award.

 

15.                               ASSIGNMENT AND SUBLETTING

 

15.1                                                Landlord’s Consent
Required.  Tenant shall not assign, transfer, mortgage, pledge, hypothecate or
encumber this Lease or any interest therein (each a “Transfer”), and shall not
sublet the Premises or any part thereof, without the prior written consent of
Landlord and any attempt to do so without such consent being first had and
obtained shall be wholly void and shall constitute a breach of this Lease.

 

15.2                                                Reasonable Consent.

 

(a)                                 If Tenant complies with the following
conditions, Landlord shall not unreasonably withhold its consent to the
subletting of the Premises or any portion thereof or the assignment of this
Lease.  Tenant shall submit in writing to Landlord (i) the name and legal
composition of the proposed subtenant or assignee; (ii) the nature of the
business proposed to be carried on in the Premises; (iii) the terms and
provisions of the proposed

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

15

--------------------------------------------------------------------------------


 

sublease; (iv) such reasonable financial information as Landlord may request
concerning the proposed subtenant or assignee; and (v) the form of the proposed
sublease or assignment.  Within ten (10) business days after Landlord receives
all such information it shall notify Tenant whether it approves such assignment
or subletting or if it elects to proceed under Paragraph 15.8 below.

 

(b)                                 The parties hereto agree and acknowledge
that, among other circumstances for which Landlord could reasonably withhold its
consent to a sublease or assignment, it shall be reasonable for Landlord to
withhold its consent where (i) the assignee or subtenant (a “Transferee”) does
not itself occupy the entire portion of the Premises assigned or sublet,
(ii) Landlord reasonably disapproves of the Transferee’s reputation or
creditworthiness or the character of the business to be conducted by the
Transferee at the Premises, (iii) the Transferee’s business entails the
operation of a call center, (iv) the Transferee is an existing tenant of the
Building or any of the other buildings in Bishop Ranch (“Bishop Ranch”), (v) the
assignment or subletting would increase the burden on the Building services or
the number of people occupying the Premises, (vi) the rental and other
consideration payable by the Transferee is less than that currently being paid
by tenants under new leases of comparable space in the Building, or
(vii) Landlord otherwise determines that the assignment or sublease would have
the effect of decreasing the value of the Project or increasing the expenses
associated with operating the Project.  In no event may Tenant publicly
advertise or offer all or any portion of the Premises for assignment or sublease
at a rental less than that then sought by Landlord for comparable space in the
Project.

 

15.3                                                Excess Consideration.  If
Landlord consents to the assignment or sublease, Landlord shall be entitled to
receive as additional Rent hereunder fifty percent (50%) of any consideration
paid by the Transferee for the assignment or sublease and, in the case of a
sublease, fifty percent (50%) of the excess of the rent and other consideration
payable by the subtenant over the amount of Base Rent and Operating Cost
Payments payable hereunder applicable to the subleased space.

 

15.4                                                No Release of Tenant.  No
consent by Landlord to any assignment or subletting by Tenant shall relieve
Tenant of any obligation to be performed by Tenant under this Lease, whether
occurring before or after such consent, assignment or subletting, and the
Transferee shall be jointly and severally liable with Tenant for the payment of
Rent (or that portion applicable to the subleased space in the case of a
sublease) and for the performance of all other terms and provisions of the
Lease.  The consent by Landlord to any assignment or subletting shall not
relieve Tenant and any such Transferee from the obligation to obtain Landlord’s
express written consent to any subsequent assignment or subletting.  The
acceptance of rent by Landlord from any other person shall not be deemed to be a
waiver by Landlord of any provision of this Lease or to be a consent to any
assignment, subletting or other transfer.  Consent to one assignment, subletting
or other transfer shall not be deemed to constitute consent to any subsequent
assignment, subletting or other transfer.

 

15.5                                                Attorneys’ Fees.  Tenant
shall pay Landlord’s reasonable attorneys’ fees incurred in connection with
reviewing any proposed assignment or sublease.

 

15.6                                                Transfer of Ownership
Interest.  If Tenant is a business entity, any direct or indirect transfer of 50
percent (50%) or more of the ownership interest of the entity (whether all at
one time or over the term of the Lease) shall be deemed a Transfer.

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

16

--------------------------------------------------------------------------------


 

15.7                                                Effectiveness of Transfer. 
No permitted assignment by Tenant shall be effective until Landlord has received
a counterpart of the assignment and an instrument in which the assignee assumes
all of Tenant’s obligations under this Lease arising on or after the date of
assignment.  The voluntary, involuntary or other surrender of this Lease by
Tenant, or a mutual cancellation by Landlord and Tenant, shall not work a
merger, and any such surrender or cancellation shall, at the option of Landlord,
either terminate all or any existing subleases or operate as an assignment to
Landlord of any or all of such subleases.

 

15.8                                                Landlord’s Right to Space. 
Notwithstanding any of the above provisions of this Paragraph 15 to the
contrary, if Tenant notifies Landlord that it desires to assign this Lease or
sublet all or any part of the Premises, Landlord, in lieu of consenting to such
assignment or sublease, may elect to terminate this Lease (in the case of an
assignment or a sublease of the entire Premises), or to terminate this Lease as
it relates to the space proposed to be subleased by Tenant (in the case of a
sublease of less than the entire Premises).  In such event, this Lease (or
portion thereof) will terminate on the date the assignment or sublease was to be
effective, and Landlord may lease such space to any party, including the
prospective Transferee identified by Tenant.

 

15.9                                                No Net Profits Leases. 
Anything contained in the foregoing provisions of this Paragraph 15 to the
contrary notwithstanding, neither Tenant, nor any other person having an
interest in the possession, use, occupancy or utilization of the Premises, shall
enter into any lease, sublease, license, concession or other agreement for the
use, occupancy or utilization of space in the Premises which provides for rental
or other payment for such use, occupancy or utilization based in whole or in
part on the net income or profits derived by any person from the premises
leased, used, occupied or utilized (other than an amount based on a fixed
percentage or percentages of receipts or sales), and any such purported lease,
sublease, license, concession or other agreement shall be void and ineffective
as a conveyance of any right or interest in the possession, use, occupancy or
utilization of any part of the Premises.

 

15.10                                         Permitted Assignment or Sublease. 
Notwithstanding any provision to the contrary in Section 15, Tenant, so long as
Tenant notifies Landlord in writing at least thirty (30) days prior to any such
sublease or assignment and so long as Tenant provides Landlord with a fully
executed copy of any such sublease or assignment, shall not be required to
obtain Landlord’s consent to an assignment or sublease of the Premises to an
entity which controls, is controlled by or is under common control with Tenant
or which succeeds to substantially all of Tenant’s assets and business by
merger, reorganization or purchase.  All other such subsections of Section 15
shall apply to this Paragraph 15.10 and shall remain in effect.

 

16.                               SUBORDINATION

 

16.1                                                Subordination.  Except as
provided in the next sentence, or as the Tenant and the mortgagee or trustee of
any “First Mortgage” (as defined below) may otherwise agree, this Lease, at
Landlord’s option, shall be subject and subordinate to all ground or underlying
leases which now exist or may hereafter be executed affecting all or any part of
the Project, and to the lien of any first mortgages or first deeds of trust
(each a “First Mortgage”) in any amount or amounts whatsoever now or hereafter
placed on or against the Land or Building, Landlord’s interest or estate
therein, or any ground or underlying lease, without the necessity of the
execution and delivery of any further instruments on the part of Tenant to
effectuate such subordination.  If any mortgagee or trustee of a First Mortgage
or ground lessor shall elect to

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

17

--------------------------------------------------------------------------------


 

have this Lease prior to the lien of its First Mortgage or ground lease, and
shall give written notice thereof to Tenant, this Lease shall be deemed prior to
such First Mortgage or ground lease, whether this Lease is dated prior to or
subsequent to the date of said First Mortgage or ground lease or the date of the
recording thereof.

 

16.2                                                Junior Liens.  Tenant hereby
agrees that this Lease shall be superior to the lien of any present or future
mortgages or deeds of trust that are junior to any First Mortgage.

 

16.3                                                Subordination Agreements. 
Tenant will execute and deliver upon demand without charge therefor, such
further instruments evidencing the subordination of this Lease to any First
Mortgage or ground lease, or the subordination of any First Mortgage or ground
lease to such Lease, pursuant to Section 16.1, as the case may be, as may be
required by Landlord.  Tenant’s failure to comply with its obligations under
this Paragraph 16.3 within fifteen (15) days of demand shall constitute an Event
of Default and Landlord shall have the right, in such event, to impose upon
Tenant a monetary penalty of $1,000.00 for such non-compliance, in addition to
all other remedies available to Landlord under this Lease and by law.  Tenant
hereby appoints Landlord as Tenant’s attorney-in-fact, irrevocably, to execute
and deliver any such agreements, instruments, releases or other documents.

 

16.4                                                Attornment.  If this Project
is transferred to any purchaser pursuant to or in lieu of proceedings to enforce
any mortgage, deed of trust or ground lease (collectively, “Encumbrance”), and
this Lease is either prior to such Encumbrance or the mortgagee or trustee of a
First Mortgage or ground lessor of the Project elects to have this Lease survive
such transfer, Tenant shall attorn to such purchaser and recognize such
purchaser as the landlord under this Lease, and this Lease shall continue as a
direct lease between such purchaser and Tenant.

 

17.                               QUIET ENJOYMENT

 

Landlord covenants and agrees with Tenant that upon Tenant paying the Rent and
performing its other covenants and conditions under this Lease, Tenant shall
have the quiet possession of the Premises for the term of this Lease as against
any persons or entities lawfully claiming by, through or under Landlord,
subject, however, to the terms of this Lease and of any Encumbrance.

 

18.                               DEFAULT: REMEDIES

 

18.1                                                Default.  The occurrence of
any of the following shall constitute an “Event of Default” by Tenant:

 

(a)                                 Tenant fails to pay Rent when due and such
failure continues for five (5) days after the same is due;

 

(b)                                 Tenant fails to deliver any subordination
agreement requested by Landlord within the period described in Paragraph 16;

 

(c)                                  Tenant fails to deliver any estoppel
certificate requested by Landlord within the period described in Paragraph 22;

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

18

--------------------------------------------------------------------------------


 

(d)                                 Tenant Transfers or attempts to Transfer
this Lease without complying with the provisions of Paragraph 15;

 

(e)                                  Tenant fails to observe and perform any
other provision of this Lease to be observed or performed by Tenant, where such
failure continues for twenty (20) days after written notice thereof by Landlord
to Tenant; provided, however, that if the nature of the default is such that the
same cannot reasonably be cured within said twenty (20) day period, Tenant shall
not be deemed to be in default if Tenant shall within such period commence such
cure and thereafter diligently prosecute the same to completion;

 

(f)                                   Tenant abandons the Premises; or

 

(g)                                  The making by Tenant of any general
assignment or general arrangement for the benefit of creditors; the filing by or
against Tenant of a petition seeking relief under any law relating to bankruptcy
(unless, in the case of a petition filed against Tenant, the same is dismissed
within sixty (60) days); the appointment of a trustee or receiver to take
possession of substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease, where possession is not restored to Tenant
within thirty (30) days; or the attachment, execution or other judicial seizure
of substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where such seizure is not discharged within thirty (30)
days.

 

18.2                                                Remedies.  Upon the
occurrence of an Event of Default, Landlord may, at any time thereafter exercise
the following remedies, which shall be in addition to any other rights or
remedies now or hereafter available to Landlord at law or in equity:

 

(a)                                 Maintain this Lease in full force and effect
and recover Rent as it becomes due, without terminating Tenant’s right to
possession irrespective of whether Tenant shall have abandoned the Premises.  In
the event Landlord elects not to terminate the Lease, Landlord shall have the
right to attempt to relet the Premises at such rent and upon such conditions and
for such a term, and to do all acts necessary to maintain or preserve the
Premises as Landlord deems reasonable and necessary without being deemed to have
elected to terminate the Lease, including removal of all persons and property
from the Premises; such property may be removed and stored in a public warehouse
or elsewhere at the cost of and for the account of Tenant.  In the event any
such reletting occurs, rents received by Landlord from such subletting shall be
applied (i) first, to the payment of the costs of maintaining, preserving,
altering and preparing the Premises for subletting and other costs of
subletting, including but not limited to brokers’ commissions, attorneys’ fees
and expenses of removal of Tenant’s personal property, trade fixtures,
alterations and leasehold improvements; (ii) second, to the payment of Rent then
due and payable; (iii) third, to the payment of future Rent as the same may
become due and payable hereunder; and (iv) fourth, the balance, if any, shall be
paid to Tenant upon (but not before) expiration of the term of this Lease.  If
the rents received by Landlord from such subletting, after application as
provided above, are insufficient in any month to pay the Rent due and payable
hereunder for such month, Tenant shall pay such deficiency to Landlord monthly
upon demand.  Notwithstanding any such subletting for Tenant’s account without
termination, Landlord may at any time thereafter, by written notice to Tenant,
elect to terminate this Lease by virtue of a previous Event of Default.

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

19

--------------------------------------------------------------------------------


 

(b)                                 Terminate Tenant’s right to possession of
the Premises at any time by written notice to Tenant, in which case Tenant shall
immediately surrender possession of the Premises to Landlord.  Tenant expressly
acknowledges that in the absence of such written notice from Landlord, no other
act of Landlord, including, but not limited to, its re¬entry into the Premises,
its efforts to relet the Premises, its reletting of the Premises for Tenant’s
account, its storage of Tenant’s personal property and trade fixtures, its
acceptance of keys to the Premises from Tenant or its exercise of any other
rights and remedies under this Paragraph 18.2, shall constitute an acceptance of
Tenant’s surrender of the Premises or constitute a termination of this Lease or
of Tenant’s right to possession of the Premises.  If Landlord terminates
Tenant’s right to possession in writing, Landlord shall be entitled to recover
from Tenant all damages as provided in California Civil Code Section 1951.2 or
any other applicable existing or future law, ordinance or regulation providing
for recovery of damages for such breach, including but not limited to the
following:

 

(1)                                 The reasonable cost of recovering the
Premises; plus

 

(2)                                 The reasonable cost of removing Tenant’s
alterations, trade fixtures and Above-Standard Improvements; plus

 

(3)                                 All unpaid Rent due or earned hereunder
prior to the date of termination, less the proceeds of any reletting or any
rental received from subtenants prior to the date of termination applied as
provided in subsection (a) above, together with interest at the Default Rate, on
such sums from the date such Rent is due and payable until the date of the award
of damages; plus

 

(4)                                 The amount by which the Rent which would be
payable by Tenant hereunder, including Operating Cost Payments as reasonably
estimated by Landlord, from the date of termination until the date of the award
of damages exceeds the amount of such rental loss Tenant proves could have been
reasonably avoided, together with interest at the Default Rate on such sums from
the date such Rent is due and payable until the date of the award of damages;
plus

 

(5)                                 The amount by which the Rent which would be
payable by Tenant hereunder, including Operating Cost Payments, as reasonably
estimated by Landlord, for the remainder of the then term, after the date of the
award of damages exceeds the amount of such rental loss as Tenant proves could
have been reasonably avoided, discounted at the discount rate published by the
Federal Reserve Bank of San Francisco for member banks at the time of the award
plus one percent (1%); plus

 

(6)                                 Such other amounts in addition to or in lieu
of the foregoing as may be permitted from time to time by applicable law.

 

(c)                                  During the continuance of an Event of
Default, Landlord may enter the Premises without terminating this Lease and
remove all Tenant’s personal property, and trade fixtures from the Premises.  If
Landlord removes such property from the Premises and stores it at Tenant’s risk
and expense, and if Tenant fails to pay the cost of such removal and storage
after written demand therefor and/or to pay any Rent then due, after the
property has been stored for a period of thirty (30) days or more Landlord may
sell such property at public or private sale, in the manner and at such times
and places as Landlord in its sole discretion deems

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

20

--------------------------------------------------------------------------------


 

commercially reasonable following reasonable notice to Tenant of the time and
place of such sale.  The proceeds of any such sale shall be applied first to the
payment of the expenses for removal and storage of the property, preparation for
and conducting such sale, and attorneys’ fees and other legal expenses incurred
by Landlord in connection therewith, and the balance shall be applied as
provided in subsection (a) above.

 

Tenant hereby waives all claims for damages that may be caused by Landlord’s
reentering and taking possession of the Premises or removing and storing
Tenant’s personal property pursuant to this Paragraph, and Tenant shall hold
Landlord harmless from and against any loss, cost or damage resulting from any
such act.  No reentry by Landlord shall constitute or be construed as a forcible
entry by Landlord.

 

(d)                                 Landlord may cure the Event of Default at
Tenant’s expense.  If Landlord pays any sum or incurs any expense in curing the
Event of Default, Tenant shall reimburse Landlord upon demand for the amount of
such payment or expense with interest at the Default Rate from the date the sum
is paid or the expense is incurred until Landlord is reimbursed by Tenant.

 

18.3                                                Late Charges.  Tenant hereby
acknowledges that late payment by Tenant to Landlord of Rent will cause Landlord
to incur costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain.  Such costs include, but are not limited to,
processing and accounting charges.  Accordingly, if any installment of Base Rent
or Operating Costs Payments is not received by Landlord or Landlord’s designee
within five (5) days of the date such amount shall be due, or if any installment
of other Rent is not received by Landlord or Landlord’s designee on or before
the date such amount shall be due, Tenant shall pay to Landlord a late charge
equal to ten percent (10%) of such overdue amount.  The parties hereby agree
that such late charge represents a fair and reasonable estimate of the costs
Landlord will incur by reason of late payment by Tenant.  Acceptance of such
late charge by Landlord shall in no event constitute a waiver of Tenant’s
default with respect to such overdue amount nor prevent Landlord from exercising
any of the other rights and remedies granted hereunder.

 

18.4                                                Interest.  In addition to
the late charges referred to above which are intended to defray Landlord’s costs
resulting from late payments, any late payment of Rent shall, at Landlord’s
option, bear interest from the due date of any such payment to the date the same
is paid at the Default Rate, provided, however, that if Landlord imposes a late
charge on any overdue payment, such overdue payment shall not begin to bear
interest under this Paragraph 18.4 until thirty (30) days after the due date
thereof.

 

18.5                                                Default by Landlord. 
Landlord shall not be in default unless Landlord fails to perform obligations
required of Landlord within a reasonable time, but in no event later than thirty
(30) days after written notice by Tenant to Landlord and to any mortgagee,
trustee or ground lessor of the Project (each a “Holder”) whose name and address
shall have theretofore been furnished to Tenant in writing, specifying that
Landlord has failed to perform such obligations; provided, however, that if the
nature of Landlord’s obligation is such that more than thirty (30) days are
required for performance, then Landlord shall not be in default if Landlord
commences performance within such thirty (30) day period and thereafter
diligently prosecutes the same to completion.

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

21

--------------------------------------------------------------------------------


 

19.                               PARKING

 

Tenant and Tenant’s employees, invitees and customers shall have the right to
use the parking areas of the Building subject to such regulations and charges as
Landlord shall adopt from time to time, and subject to the right of Landlord to
restrict the use by Tenant and Tenant’s Representatives when in the sole
judgment of Landlord such use is excessive for the parking area in relationship
to the reasonable use required by other Tenants.  if Landlord becomes obligated
under applicable laws or regulations or any other directive of any governmental
or quasi-governmental authority to pay or assess fees or charges for parking in
the Building’s parking area, Tenant shall pay such amounts to Landlord as
additional Rent.

 

20.                               RELOCATION OF PREMISES

 

20.1                                                Conditions.  For the purpose
of maintaining an economical and proper distribution of Tenants throughout
Bishop Ranch acceptable to Landlord, Landlord shall have the right from time to
time during the term of this Lease to relocate Tenant within Bishop Ranch,
subject to the following terms and conditions:

 

(a)                                 The rentable and usable areas of the new
Premises must be of substantially equal size and quality to the existing
Premises (a variation of up to ten percent (10%) is permitted provided the Base
Rent payable under this Lease is not increased);

 

(b)                                 Landlord shall pay the cost of providing
tenant improvements in the new Premises comparable to the tenant improvements in
the existing Premises;

 

(c)                                  Landlord shall pay the expenses reasonably
incurred by Tenant to move to the new Premises, plus Tenant’s costs of door
lettering, telephone relocation and reasonable quantities of new stationery;

 

20.2                                                Notice.  Landlord shall
deliver to Tenant written notice of Landlord’s election to relocate Tenant,
specifying the new location and the amount of Base Rent payable for the new
Premises at least sixty (60) days prior to the date the relocation is to be
effective.  If the location of the new Premises is not reasonably acceptable to
Tenant, Tenant for a period of ten (10) days after receipt of Landlord’s
relocation notice, shall have the right (by delivering written notice to
Landlord) to terminate this Lease.  If Tenant so notifies Landlord, Landlord, at
its option, may withdraw its relocation notice, in which event this Lease shall
continue and Tenant shall not be relocated, or accept Tenant’s termination
notice, in which event this Lease shall terminate effective as of the date the
relocation was to be effective.

 

21.                               MORTGAGEE PROTECTION.

 

Tenant agrees to give any Holder, by registered mail, a copy of any notice of
default served upon the Landlord, provided that prior to such notice Tenant has
been notified in writing (by way of notice of assignment of rents and leases, or
otherwise) of the address of such Holder.  If Landlord shall have failed to cure
such default within the time period set forth in Paragraph 18.5 the Holder shall
have an additional thirty (30) days within which to cure such default or if such
default cannot be cured within that time, then such additional time as may be
necessary to cure such default (including the time necessary to foreclose or
otherwise terminate

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

22

--------------------------------------------------------------------------------


 

its Encumbrance, if necessary to effect such cure), and this Lease shall not be
terminated so long as such remedies are being diligently pursued.

 

22.                               ESTOPPEL CERTIFICATES.

 

(a)                                 Upon ten (10) days’ notice from Landlord,
Tenant shall execute and deliver to Landlord, in form provided by or
satisfactory to Landlord, a certificate stating that this Lease is in full force
and effect, describing any amendments or modifications hereto, acknowledging
that this Lease is subordinate or prior, as the case may be, to any Encumbrance
and stating any other information Landlord may reasonably request, including the
term of this Lease, the monthly Base Rent, the estimated Operating Cost
Payments, the date to which Rent has been paid, the amount of any security
deposit or prepaid Rent, whether either party hereto is in default under the
terms of the Lease, whether Landlord has completed its construction obligations
hereunder and any other information reasonably requested by Landlord.  Any
person or entity purchasing, acquiring an interest in or extending financing
with respect to the Project shall be entitled to rely upon any such
certificate.  Tenant shall be liable to Landlord for any damages incurred by
Landlord including any profits or other benefits from any financing of the
Project or any interest therein which are lost or made unavailable as a result,
directly or indirectly, of Tenant’s failure or refusal to timely execute or
deliver such estoppel certificates.

 

(b)                                 Tenant’s failure to deliver such statement
within such time shall be conclusive upon Tenant:

 

(1)                                 That this Lease is in full force and effect,
without modification except as may be represented by Landlord;

 

(2)                                 That there are no uncured defaults in
Landlord’s performance; and

 

(3)                                 That not more than one month’s Rent has been
paid in and advance;

 

(4)                                 That Landlord has completed its construction
obligations.

 

(c)                                  If Landlord desires to finance or refinance
the Building, or any part thereof, Tenant hereby agrees to deliver to any lender
designated by Landlord such financial statements of Tenant as may be reasonably
required by such lender.  Such statements shall include the past three years’
financial statements of Tenant.  All such financial statements shall be received
by Landlord in confidence and shall be used only for the purposes herein set
forth.

 

23.                               SURRENDER.  HOLDING OVER

 

23.1                                                Surrender.  Upon the
expiration or termination of this Lease, Tenant shall surrender the Premises to
Landlord in its original condition, except for reasonable wear and tear and
damage from casualty or condemnation; provided, however, that prior to the
expiration or termination of this Lease Tenant shall remove from the Premises
all Tenant’s personal property, trade fixtures, alterations and other
Above-Standard Improvements that Tenant has the right or is required by Landlord
to remove under the provisions of this Lease.  Tenant shall also

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

23

--------------------------------------------------------------------------------


 

be responsible for removal of all telephone cables and wires, CRT, data and
telephone equipment, and any other form of cabling that exists in Tenant’s
space.  If any of such removal is not completed at the expiration or termination
of this Lease, Landlord may remove the same at Tenant’s expense.  Any damage to
the Premises or the Building caused by such removal shall be repaired promptly
by Tenant or, if Tenant fails to do so, Landlord may do so at Tenant’s expense,
in which event Tenant shall immediately reimburse Landlord for such expenses
together with interest at the Default rate until so paid.  Tenant’s obligations
under this Paragraph shall survive the expiration or termination of this Lease. 
Upon expiration or termination of this Lease or of Tenant’s possession, Tenant
shall surrender all keys to the Premises or any other part of the Building and
shall make known to Landlord the combination of locks on all safes, cabinets and
vaults that may be located in the Premises.

 

23.2                                                Holding Over.  If Tenant
remains in possession of the Premises after the expiration or termination of
this Lease, Tenant’s continued possession shall be on the basis of a tenancy at
the sufferance of Landlord, and Tenant shall continue to comply with or perform
all the terms and obligations of the Tenant under this Lease, except that the
Base Rent during Tenant’s holding over shall be one hundred fifty percent (150%)
of the monthly Base Rent payable in the last month prior to the termination or
expiration hereof.  Tenant shall indemnify and hold Landlord harmless from and
against all claims, liability, damages, costs or expenses, including reasonable
attorneys’ fees and costs of defending the same, incurred by Landlord and
arising directly or indirectly from Tenant’s failure to timely surrender the
Premises, including (i) any loss, cost, penalties, or damages, including lost
profits, claimed by any prospective tenant of the Premises, and (ii) Landlord’s
damages as a result of such prospective tenant rescinding or refusing to enter
into the prospective lease of the Premises by reason of such failure to timely
surrender the Premises.

 

24.                               HAZARDOUS MATERIALS

 

Tenant shall not (either with or without negligence) cause or permit the escape,
disposal or release of any biologically or chemically active or other hazardous
substances or materials.  Tenant shall not allow the storage or use of such
substances or materials in any manner not sanctioned by law or by the highest
standards prevailing in the industry for the storage and use of such substances
or materials, nor allow to be brought into the Project any such materials or
substances except to use in the ordinary course of Tenant’s business, and then
only after written notice is given to Landlord of the identity of such
substances or materials.  Without limitation, hazardous substances and materials
shall include those described in the Comprehensive Environmental Response
Compensation and Liability Act of 1980, as amended, 42 U.S.C. Section 9601 et
seq., any applicable state or local laws and the regulations adopted under these
acts.  If any lender or governmental agency shall ever require testing to
ascertain whether or not there has been any release of hazardous materials, then
Tenant shall promptly notify Landlord of the same, and the reasonable costs
thereof shall be reimbursed by Tenant to Landlord upon demand as additional
charges if such requirement applies to the Premises.  Landlord shall have the
right, but not the obligation, to enter the Premises at any reasonable time to
perform any required testing, to confirm Tenant’s compliance with the provisions
of this Paragraph, and to perform Tenant’s obligations under this Paragraph if
Tenant has failed to do so.  In addition, Tenant shall execute affidavits,
representations and the like from time to time at Landlord’s request concerning
Tenant’s best knowledge and belief regarding the presence of hazardous
substances or materials on the Premises.  In all events, Tenant shall indemnify
Landlord in the manner elsewhere provided in this Lease from any release of
hazardous

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

24

--------------------------------------------------------------------------------


 

materials on the Premises occurring while Tenant is in possession, or elsewhere
if caused by Tenant or persons acting under Tenant.  The within covenants shall
survive the expiration or earlier termination of the lease term.

 

25.                               MISCELLANEOUS

 

25.1                                                Attornment.  Upon any
transfer by Landlord of Landlord’s interest in the Premises or the Building
(other than a transfer for security purposes only), Tenant agrees to attorn to
any transferee or assignee of Landlord.

 

25.2                                                Captions: Attachments:
Defined Terms

 

(a)                                 The captions of the paragraphs of this Lease
are for convenience only and shall not be deemed to be relevant in resolving any
question of interpretation or construction of any paragraph of this Lease.  The
provisions of this Lease shall be construed in accordance with the fair meaning
of the language used and shall not be strictly construed against either party. 
When required by the contents of this Lease, the singular includes the plural. 
Wherever the term “including” is used in this Lease, it shall be interpreted as
meaning “including, but not limited to,” the matter or matters thereafter
enumerated.

 

(b)                                 Exhibits attached hereto, and addenda and
schedules initialed by the parties, are deemed to constitute part of this Lease
and are incorporated herein.

 

(c)                                  The words “Landlord” and “Tenant” as used
herein, shall include the plural as well as the singular.  Words used in neuter
gender include the masculine and feminine and words in the masculine or feminine
gender include the neuter.  The obligations of this Lease as to a Tenant which
consists of husband and wife shall extend individually to their sole and
separate property as well as community property.

 

25.3                                                Entire Agreement.  This
Lease along with any exhibits and attachments hereto constitutes the entire
agreement between Landlord and Tenant relative to the Premises, and this Lease
and the exhibits and attachments may be altered, amended or revoked only by
instrument in writing signed by both Landlord and Tenant.  Landlord and Tenant
agree hereby that all prior or contemporaneous oral agreements between and among
themselves and their agents or representatives relative to the leasing of the
Premises are merged in or revoked by this Lease.

 

25.4                                                Severability.  If any term
or provision of this Lease shall, to any extent, be determined by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of this
Lease shall not be affected thereby, and each term and provision of this Lease
shall be valid and be enforceable to the fullest extent permitted by law.

 

25.5                                                Costs of Suit

 

(a)                                 If Tenant or Landlord brings any action for
the enforcement or interpretation of this Lease, including any suit by Landlord
for the recovery of Rent or possession of the Premises, the losing party shall
pay to the prevailing party a reasonable sum for attorneys’ fees.  The
“prevailing party” will be determined by the court before whom the action was
brought based upon an assessment of which party’s major arguments or positions
taken in

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

25

--------------------------------------------------------------------------------


 

the suit or proceeding could fairly be said to have prevailed over the other
party’s major arguments or positions on major disputed issues in the court’s
decision.

 

(b)                                 Should Landlord, without fault on Landlord’s
part, be made a party to any litigation instituted by Tenant or by any third
party against Tenant, or by or against any person holding under or using the
Premises by license of Tenant, or for the foreclosure of any lien for labor or
material furnished to or for Tenant or any such other person or otherwise
arising out of or resulting from any act or transaction of Tenant or of any such
other person, Tenant covenants to save and hold Landlord harmless from any
judgment rendered against Landlord or the Premises or any part thereof, and all
costs and expenses, including reasonable attorneys’ fees, incurred by Landlord
in or in connection with such litigation.

 

25.6                                                Time; Joint and Several
Liability.  Time is of the essence of this Lease and each and every provision
hereof, except as to the conditions relating to the delivery of possession of
the Premises to Tenant.  All the terms, covenants and conditions contained in
this Lease to be performed by either party, if such party shall consist of more
than one person or organization, shall be deemed to be joint and several, and
all rights and remedies of the parties shall be cumulative and nonexclusive of
any other remedy at law or in equity.

 

25.7                                                Binding Effect; Choice of
Law.  The parties hereto agree that all provisions hereof are to be construed as
both covenants and conditions as though the words imparting such covenants and
conditions were used in each separate paragraph hereof.  Subject to any
provisions hereof restricting assignment or subletting by Tenant, all of the
provisions hereof shall bind and inure to the benefit of the parties hereto and
their respective heirs, legal representatives, successors and assigns.  This
Lease shall be governed by the laws of the State of California.

 

25.8                                                Waiver.  No covenant, term
or condition or the breach thereof shall be deemed waived, except by written
consent of the party against whom the waiver is claimed, and any waiver or
breach of any covenant, term or condition shall not be deemed to be a waiver of
any preceding or succeeding breach of the same or any other covenant, term or
condition.  Acceptance by Landlord of any performance by Tenant after the time
the same shall have become due shall not constitute a waiver by Landlord of the
breach or default of any covenant, term or condition unless otherwise expressly
agreed to by Landlord in writing.

 

25.9                                                Force Majeure.  In the event
Landlord is delayed, interrupted or prevented from performing any of its
obligations under this Lease, including its obligations under the Work Letter,
and such delay, interruption or prevention is due to fire, act of God,
governmental act, strike, labor dispute, unavailability of materials or any
other cause outside the reasonable control of Landlord, then the time for
performance of the affected obligations of Landlord shall be extended for a
period equivalent to the period of such delay, interruption or prevention.  Each
day of delay under this Subsection shall result in one (1) Scheduled
Commencement Adjustment Day.

 

25.10                                         Landlord’s Liability.  The term
“Landlord”, as used in this Lease, shall mean only the owner or owners of the
Building and the land on which the Building is situated at the time in
question.  Notwithstanding any other term or provision of this Lease, the
liability of Landlord for its obligations under this Lease is limited solely to
Landlord’s interest in the Building and the land on which the Building is
situated as the same may from time to time be

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

26

--------------------------------------------------------------------------------


 

encumbered, and no personal liability shall at any time be asserted or
enforceable against any other assets of Landlord or against Landlord’s
stockholders, directors, officers or partners on account of any of Landlord’s
obligations or actions under this Lease.  In addition, in the event of any
conveyance of title to the Building, then from and after the date of such
conveyance, Landlord shall be relieved of all liability with respect to
Landlord’s obligations to be performed under this Lease after the date of such
conveyance.  Upon any conveyance of title to the Building, the grantee or
transferee, by accepting such conveyance, shall be deemed to have assumed
Landlord’s obligations to be performed under this Lease from and after the date
of transfer, subject to the limitations on liability set forth above in this
Paragraph 25.10.  In no event will Landlord be liable under this Lease for
consequential or indirect damages or loss of profits.

 

25.11                                         Consents and Approvals.  Wherever
the consent, approval, judgment or determination of Landlord is required or
permitted under this Lease, Landlord may exercise its good faith business
judgment in granting or withholding such consent or approval or in making such
judgment or determination without reference to any extrinsic standard of
reasonableness, unless the provision providing for such consent, approval,
judgment or determination specifies that Landlord’s consent or approval is not
to be unreasonably withheld, or that such judgment or determination is to be
reasonable, or otherwise specifies the standards under which Landlord may
withhold its consent.  If it is determined that Landlord failed to give its
consent where it was required to do so under this Lease, Tenant shall be
entitled to specific performance but not to monetary damages for such failure,
unless Landlord withheld its consent maliciously and in bad faith.

 

The review and/or approval by Landlord of any item to be reviewed or approved by
Landlord under the terms of this Lease or any Exhibits hereto shall not impose
upon Landlord any liability for accuracy or sufficiency of any such item or the
quality or suitability of such item for its intended use.  Any such review or
approval is for the sole purpose of protecting Landlord’s interest in the
Project under this Lease, and no third parties, including Tenant or Tenant’s
Representatives or any person or entity claiming by, through or under Tenant,
shall have any rights hereunder.

 

25.12                                         Signs.  Tenant shall not place or
permit to be placed in or upon the Premises where visible from outside the
Premises or any part of the Building, any signs, notices, drapes, shutters,
blinds or displays of any type without the prior consent of Landlord.  Landlord
shall include Tenant in the Building directories located in the Building. 
Landlord reserves the right in Landlord’s sole discretion to place and locate on
the roof, exterior of the Building, and in any area of the Building not leased
to Tenant such signs, notices, displays and similar items as Landlord deems
appropriate in the proper operation of the Building.

 

25.13                                         Rules and Regulations.  Tenant and
Tenant’s Representatives shall observe and comply fully and faithfully with all
reasonable and nondiscriminatory rules and regulations adopted by Landlord for
the care, protection, cleanliness and operation of the Building and its tenants
including those annexed to this Lease as Exhibit D and any modification or
addition thereto adopted by Landlord, provided Landlord shall give written
notice thereof to Tenant.  Landlord shall not be responsible to Tenant for the
nonperformance by any other tenant or occupant of the Building of any of said
rules and regulations.

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

27

--------------------------------------------------------------------------------


 

25.14                                         Notices.  All notices or demands
of any kind required or desired to be given by Landlord or Tenant hereunder
shall be in writing and shall be personally delivered, sent in the United States
mail, certified or registered, postage prepaid, or sent by private messenger,
addressed to the Landlord or Tenant respectively at the addresses set forth
below:

 

Landlord:

 

Sunset Land Company

2600 Camino Ramon, Suite 201

San Ramon, CA 94583

Attn: Chief Financial Officer

 

Tenant:

 

SteadyMed Therapeutics, Inc.

2603 Camino Ramon, Suite 350

San Ramon, CA 94583

Attn: Chief Financial Officer

 

or such other address as shall be established by notice to the other pursuant to
this paragraph.  Notices personally delivered or delivered by private messenger
shall be deemed delivered when received at the address for such party designated
pursuant to this paragraph.  Notices sent by mail shall be deemed delivered on
the earlier of the third business day following deposit thereof with the United
States Postal Service or the delivery date shown on the return receipt prepared
in connection therewith.  Notwithstanding the foregoing, Landlord shall have the
right, upon notice to Tenant thereof, to eliminate personal delivery as an
effective means of notice hereunder.

 

25.15                                         Authority.  If Tenant is a
corporation or a partnership, each individual executing this Lease on behalf of
Tenant represents and warrants that Tenant is a duly organized and validly
existing entity, the persons signing on behalf of Tenant, are duly authorized to
execute and deliver this Lease on behalf of Tenant and this Lease is binding
upon Tenant in accordance with its terms.  If Tenant is a corporation, Tenant
shall, within thirty (30) days after execution of this Lease, deliver to
Landlord a certified copy of a resolution of the board of directors of said
corporation authorizing or ratifying the execution of this Lease.

 

25.16                                         Lease Guaranty.

 

INTENTIONALLY DELETED

 

25.17                                         Brokers.  Tenant warrants and
represents to Landlord that in the negotiating or making of this Lease neither
Tenant nor anyone acting on its behalf has dealt with any real estate broker or
finder who might be entitled to a fee or commission for this Lease.  Tenant
agrees to indemnify and hold Landlord harmless from any claim or claims,
including costs, expenses and attorney’s fees incurred by Landlord asserted by
any other broker or finder for a fee or commission based upon any dealings with
or statements made by Tenant or its agents, employees or representatives.

 

25.18                                         Reserved Rights.  Landlord retains
and shall have the rights set forth below, exercisable without notice and
without liability to Tenant for damage or injury to property, person or business
and without effecting an eviction, constructive or actual, or disturbance of
Tenant’s use or possession of the Premises or giving rise to any claim for
set-off or abatement of Rent, to reduce, increase, enclose or otherwise change
at any time and from time to time the size, number, location, layout and nature
of the common areas and facilities and other tenancies and premises in the
Project and to create additional rentable areas through use or enclosure of
common areas.

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

28

--------------------------------------------------------------------------------


 

25.19                                         Tenant’s Taxes.  Tenant shall pay
before delinquency (whether levied on Landlord or Tenant), any and all taxes
assessed upon or measured by (i) Tenant’s equipment, furniture, fixtures and
other personal property located in the Premises, (ii) any improvements or
alterations made to the Premises prior to or during the term of this Lease paid
for by Tenant (“Above-Standard Improvements”), or (iii) this transaction or any
document to which Tenant is a party creating or transferring an interest or an
estate in the Premises.  For the purpose of determining said amounts, figures
supplied by the County Assessor as to the amount so assessed shall be
conclusive.  Tenant shall comply with the provisions of any law, ordinance or
rule of the taxing authorities which require Tenant to file a report of Tenant’s
property located in the Premises.

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

29

--------------------------------------------------------------------------------


 

Landlord and Tenant have executed this Lease on the date and year set forth at
the beginning of this Lease.

 

Landlord:

Tenant:

 

 

Sunset Land Company, LLC, a California limited liability company

SteadyMed Therapeutics, Inc.

 

 

 

 

 

DocuSigned by:

By:

/s/ James L. Clancy

 

By:

/s/ Jonathan Rigby

 

 

 

 

A4BA5472A677449  

 

 

 

 

 

Title:

CFO

 

Title:

CEO

 

 

 

 

 

 

 

 

 

 

By:

/s/ David M. Fields

 

By:

 

 

 

 

 

 

Title:

CAO/GC

 

Title:

 

 

30

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[g109421kg07i001.jpg]

 

7,890 RSF

Bishop Ranch 3, Building EE

2603 Camino Ramon, Suite 350

San Ramon, CA 94583

Please Initial

 

Tenant (JR)

Landlord (JC)

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ATTACHED TO AND FORMING A PART OF
LEASE AGREEMENT

 

DATED AS OF May 1, 2015

 

BETWEEN

 

SUNSET LAND COMPANY, AS LANDLORD,

 

AND

 

STEADYMED THERAPEUTICS, INC., AS TENANT (“LEASE”)

 

WORK LETTER

 

Landlord shall pay the cost of the improvements shown on the attached plan
(Exhibit C) up to a maximum amount of $15.00 per rentable square foot of the
Premises ($118,350.00), with any cost in excess of this amount to be paid by
Tenant.  Tenant shall promptly pay any excess in progress payments which shall
be due and payable fifty percent (50%) of the total excess prior to the
commencement of construction, and the balance due upon completion as evidenced
by the execution of Exhibit G (attached).

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SPACE PLAN

 

TO BE PROVIDED

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

RULES AND REGULATIONS

 

1.                                      No sign, placard, picture,
advertisement, name or notice shall be inscribed, displayed, printed, affixed or
otherwise displayed by Tenant on or to any part of the outside or inside of the
Building or the Premises without the prior written consent of Landlord and
Landlord shall have the right to remove any such sign, placard, picture,
advertisement, name or notice without notice to and at the expense of Tenant. 
All approved signs or lettering on doors shall be printed, painted, affixed or
inscribed at the expense of Tenant by a person approved by Landlord.  Tenant
shall not place anything or allow anything to be placed near the glass of any
window, door, partition or wall which may appear unsightly from outside the
Premises; provided, however that Tenant may request Landlord to furnish and
install a building standard window covering at all exterior windows at Tenant’s
cost.  Tenant shall not install any radio or television antenna, loud speaker,
or other device on or about the roof area or exterior walls of the Building.

 

2.                                      The sidewalks, halls, passages, exits,
entrances, elevators and stairways shall not be obstructed by Tenant or used by
it for any purpose other than for ingress to and egress from the Premises.  The
halls, passages, exits, entrances, elevators, stairways, balconies and roof are
not for the use of the general public and Landlord shall in all cases retain the
right to control and prevent access thereto by all persons whose presence in the
judgment of the Landlord shall be prejudicial to the safety, character,
reputation and interests of the Building and its tenants, provided that nothing
herein contained shall be construed to prevent such access to the common areas
by persons with whom Tenant normally deals in the ordinary course of its
business unless such persons are engaged in illegal activities.  In no event may
Tenant go upon the roof of the Building.

 

3.                                      Landlord will furnish Tenant with 20
keys and 20 access cards to the Premises, free of charge.  Additional keys
and/or access cards shall be obtained only from Landlord and Landlord may make a
reasonable charge for such additional keys.  No additional locking devices shall
be installed in the Premises by Tenant, nor shall any locking devices be changed
or altered in any respect without the prior written consent of Landlord.  All
locks installed in the Premises excluding Tenant’s vaults and safes, or special
security areas (which shall be designated by Tenant in a written notice to
Landlord), shall be keyed to the Building master key system.  Landlord may make
reasonable charge for any additional lock or any bolt (including labor)
installed on any door of the Premises.  Tenant, upon the termination of its
tenancy, shall deliver to Landlord all keys to doors in the Premises.

 

4.                                      The toilet rooms, urinals, wash bowls
and other apparatus shall not be used for any purpose other than that for which
they were constructed and no foreign substance of any kind whatsoever shall be
deposited therein and Tenant shall bear the expense of any breakage, stoppage or
damage resulting from its violation of this rule.

 

5.                                      Tenant shall not overload the floor of
the Premises or mark, drive nails, screw or drill into the partitions, woodwork
or plaster or in any way deface the Premises or any part thereof.  No boring,
cutting or stringing of wires or laying of linoleum or other similar floor

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

1

--------------------------------------------------------------------------------


 

coverings or installation of wallpaper or paint shall be permitted except with
the prior written consent of the Landlord and as the Landlord may direct.

 

6.                                      Tenant may use the freight elevators in
accordance with such reasonable scheduling as Landlord shall deem appropriate. 
Tenant shall schedule with Landlord, by written notice given no less than
forty-eight (48) hours in advance, its move into or out of the Building which
moving shall occur after 5:30 p.m.  or on weekend days if required by Landlord;
and Tenant shall reimburse Landlord upon demand for any additional security or
other charges incurred by Landlord as a consequence of such moving.  The persons
employed by Tenant to move equipment or other items in or out of the Building
must be acceptable to Landlord.  The floors, corners and walls of elevators and
corridors used for moving of equipment or other items in or out of the Project
must be adequately covered, padded and protected and, Landlord may provide such
padding and protection at Tenant’s expense if Landlord determines that such
measures undertaken by Tenant or Tenant’s movers are inadequate.  Landlord shall
have the right to prescribe the weight, size and position of all safes and other
heavy equipment or furnishings brought into the Building and also the times and
manner of moving the same in or out of the Building.  Safes or other heavy
objects shall, if considered necessary by Landlord, stand on wood strips of such
thickness as is necessary to properly distribute the weight.  Landlord will not
be responsible for loss of or damage to any such safe or property from any cause
and all damage done to the Building by moving or maintaining any such safe or
other property shall be repaired at the expense of Tenant.  There shall not be
used in any space, or in the public halls of the Building, either by any Tenant
or others, any hand trucks except those equipped with rubber tires and side
guards.

 

7.                                      Tenant shall not employ any person or
persons other than the janitor of Landlord for the purpose of cleaning the
Premises unless otherwise agreed to by Landlord in writing.  Except with the
written consent of Landlord, no person or persons other than those approved by
Landlord shall be permitted to enter the Building for the purpose of cleaning
the same.  Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness. 
Landlord shall in no way be responsible to any Tenant for any loss of property
on the Premises, however occurring, or for any damage done to the effects of
Tenant by the janitor or any other employee or any other person.  Janitor
service will not be furnished on nights when rooms are occupied after 9:30 p.m. 
Window cleaning shall be done only by Landlord.

 

8.                                     Tenant shall not use or keep in the
Premises or the Building any kerosene, gasoline or flammable, combustible or
noxious fluid or material, or use any method of heating or air conditioning
other than that supplied by Landlord.  Tenant shall not use, keep or permit or
suffer the Premises to be occupied or used in a manner offensive or
objectionable to the Landlord or other occupants of the Building by reason of
noise, odors and/or vibrations, or interfere in any way with other tenants or
those having business therein, nor shall any animals or birds be brought in or
kept in or about the Premises or the Building.  Tenant shall not make or permit
to be made any unseemly or disturbing noises or disturb or interfere with
occupants of this or neighboring Buildings or premises or those having business
with them whether by the use of any musical instrument, radio, phonograph,
unusual noise, or in any other way.

 

9.                                      The Premises shall not be used for the
storage of merchandise except as such storage may be incidental to the use of
the Premises for general office purposes.  Tenant shall not occupy or permit any
portion of the Premises to be occupied for the manufacture or sale of

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

2

--------------------------------------------------------------------------------


 

liquor, narcotics, or tobacco in any form.  The Premises shall not be used for
lodging or sleeping or for any illegal purposes.  No cooking shall be done or
permitted by Tenant on the Premises, except that use by Tenant of Underwriters’
Laboratory approved portable equipment for brewing coffee, tea and similar
beverages and of microwave ovens approved by Landlord shall be permitted
provided that such use is in accordance with all applicable federal, state and
local laws, codes, ordinances, rules and regulations.

 

10.                               Landlord will direct electricians as to where
and how telephone wires and any other cables or wires are to be installed.  No
boring or cutting for cables or wires will be allowed without the consent of
Landlord.  The location of telephones, call boxes and other office equipment
affixed to the Premises shall be subject to the approval of Landlord.

 

11.                               Tenant shall not lay linoleum, tile, carpet or
other similar floor covering so that the same shall be affixed to the floor of
the Premises in any manner except as approved by the Landlord.  Tenant shall
bear the expense of repairing any damage resulting from a violation of this
rule or removal of any floor covering.

 

12.                               No furniture, packages, supplies, equipment or
merchandise will be received in the Building or carried up or down in the
elevators, except between such hours and in such elevators as shall be
designated by Landlord.  In its use of such, Tenant shall not obstruct or permit
the obstruction of walkways, ingress and egress to the Building and tenant
spaces and at no time shall Tenant park vehicles which will create traffic and
safety hazards or create other obstructions.

 

13.                               On Saturdays, Sundays and legal holidays all
day, and on other days between the hours of 7:00 p.m.  and 7:00 a.m.  the
following day, access to the Building or to the halls, corridors, elevators, or
stairways in the Building, or to the Premises may be refused unless the person
seeking access is known to the person or employee of the Building in charge and
has a pass or is properly identified.  Landlord shall in no case be liable for
damages for any error with regard to the admission to or exclusion from the
Building of any person.  Tenant assumes all responsibility for protecting its
Premises from theft, robbery and pilferage.  In case of invasion, mob, riot,
public excitement, or other commotion, the Landlord reserves the right to
prevent access to the Building during the continuance of the same by closing the
doors or otherwise, for the safety of the Tenants and protection of property in
the Building and the Building.  Landlord reserves the right to close and keep
locked all entrance and exit doors of the Building on Saturdays, Sundays and
legal holidays all day, and on other days between the hours of 7:00 p.m.  and
7:00 a.m.  and during such further hours as Landlord may deem advisable for the
adequate protection of said Building and the property of its tenants, and to
implement such additional security measures as Landlord deems appropriate for
such purposes.  The cost of such additional security measures, as reasonably
allocated by Landlord to Tenant, shall be reimbursed by Tenant within thirty
(30) days after receipt of Landlord’s demand therefor.

 

14.                              Tenant shall see that the doors of the Premises
are closed and securely locked before leaving the Building and must observe
strict care and caution that all water faucets, water apparatus and utilities
are entirely shut off before Tenant or Tenant’s employees leave the Building,
and that all electricity shall likewise be carefully shut off, so as to prevent
waste or damage and for any default or carelessness Tenant shall make good all
injuries sustained by other tenants or occupants of the Building or Landlord. 
On multiple-tenancy floors, all tenants shall keep the doors to the Building
corridors closed at all times except for ingress and egress,

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

3

--------------------------------------------------------------------------------


 

and all tenants shall at all times comply with any rules and orders of the fire
department with respect to ingress and egress.

 

15.                               Landlord reserves the right to exclude or
expel from the Building any person who, in the judgment of Landlord, is
intoxicated or under the influence of liquor or drugs, or who shall in any
manner do any act in violation of any of the rules and regulations of the
Building.

 

16.                               Landlord shall attend to the requests of
Tenant after notice thereof from Tenant by telephone, in writing or in person at
the Office of the Landlord.  Employees of Landlord shall not perform any work or
do anything outside of their regular duties unless under special instructions
from the Landlord.

 

17.                               No vending machine or machines of any
description shall be installed, maintained or operated upon the Premises without
the written consent of the Landlord.

 

18.                               Tenant agrees that it shall comply with all
fire and security regulations that may be issued from time-to-time by Landlord
and Tenant also shall provide Landlord with the name of a designated responsible
employee to represent Tenant in all matters pertaining to such fire or security
regulations.

 

19.                               Landlord may waive any one or more of these
Rules and Regulations for the benefit of any particular tenant or tenants, but
no such waiver by Landlord shall be construed as a waiver of those Rules and
Regulations in favor of any other tenant or tenants, nor prevent Landlord from
thereafter enforcing any such Rules and Regulations against any or all of the
tenants of the Project.

 

20.                               Canvassing, soliciting, peddling or
distribution of handbills or other written material in the Building and Project
is prohibited and Tenant shall cooperate to prevent same.

 

21.                              Landlord reserves the right to (i) select the
name of the Project and Building and to make such change or changes of name,
street address or suite numbers as it may deem appropriate from time to time,
(ii) grant to anyone the exclusive right to conduct any business or render any
service in or to the Building and its tenants, provided such exclusive right
shall not operate to require Tenant to use or patronize such business or service
or to exclude Tenant from its use of the Premises expressly permitted in the
Lease, and (iii) reduce, increase, enclose or otherwise change at any time and
from time to time the size, number, location, layout and nature of the common
areas and facilities and other tenancies and premises in the Project and to
create additional rentable areas through use or enclosure of common areas. 
Tenant shall not refer to the Project by any name other than the name as
selected by Landlord (as same may be changed from time to time), or the postal
address, approved by the United States Post Office.  Without the written consent
of Landlord, Tenant shall not use the name of the Building or Bishop Ranch
Business Park in connection with or in promoting or advertising the business of
Tenant or in any respect except as Tenant’s address.

 

22.                               Tenant shall store all its trash and garbage
within the Premises until removal of same to such location in the Project as may
be designated from time to time by Landlord.  No material shall be placed in the
Project trash boxes or receptacle if such material is of such nature that it may
not be disposed of in the ordinary and customary manner of removing and
disposing

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

4

--------------------------------------------------------------------------------


 

of trash and garbage in the City of San Ramon without being in violation of any
law or ordinance governing such disposal.

 

23.                               Landlord shall furnish heating and air
conditioning during the hours of 7:00 a.m.  and 7:00 p.m., Monday through
Friday, except for holidays.  In the event Tenant requires heating and air
conditioning during off hours, Saturdays, Sundays or holidays, Landlord shall on
notice provide such services at the rate established by Landlord from
time-to-time.  Landlord shall have the right to control and operate the public
portions of the Building and the public facilities, and heating and air
conditioning, as well as facilities furnished for the common use of the Tenants,
in such manner as it deems best for the benefit of the Tenants generally.

 

24.                               The directory of the Building will be provided
for the display of the name and location of tenants and Landlord reserves the
right to exclude any other names therefrom.  Any additional name that Tenant
shall desire to place upon the directory must first be approved by Landlord and,
if so approved, a charge will be made for each such name.

 

25.                               Except with the prior written consent of
Landlord, Tenant shall not sell, or permit the sale from the Premises of, or use
or permit the use of any sidewalk or common area adjacent to the Premises for
the sale of newspapers, magazines, periodicals, theater tickets or any other
goods, merchandise or service, nor shall Tenant carry on, or permit or allow any
employee or other person to carry on, business in or from the Premises for the
service or accommodation of occupants of any other portion of the Building, nor
shall the Premises be used for manufacturing of any kind, or for any business or
activity other than that specifically provided for in Tenant’s lease.

 

26.                               The word “Tenant” occurring in these Rules and
Regulations shall mean Tenant and Tenant’s Representatives.  The word “Landlord”
occurring in these Rules and Regulations shall mean Landlord’s assigns, agents,
clerks, employees and visitors.

 

 

ACKNOWLEDGED AND ACCEPTED:

 

 

Landlord:

 

Tenant:

 

 

 

 

 

 

DocuSigned by:

By:

/s/ James L. Clancy

 

 

By:

/s/ Jonathan Rigby

 

 

 

 

 

A4BA5472A677449

 

 

 

 

 

 

Date:

5/1/15

 

 

Date:

4/30/2015

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

5

--------------------------------------------------------------------------------


 

EXHIBIT E

 

JANITORIAL SPECIFICATIONS

 

The following specific janitorial services will be provided in accordance with
provisions of Paragraph 7.1, Landlord’s Obligations:

 

OFFICE AREAS (DAILY)

 

1.                                      Empty all waste baskets and disposal
cans, if liners used, replace as necessary.

2.                                      Spot dust desks, chairs, file cabinets,
counters and furniture.

3.                                      Spot vacuum all carpets and walk-off
mats; spot as necessary.

4.                                      Sweep all hard surface floors with
treated dust mop.

 

OFFICE AREAS (WEEKLY)

 

1.                                      Vacuum carpets completely, including
around base boards, etc.

2.                                      Perform low dusting of furniture.

3.                                      Dust window sills and ledges.

 

OFFICE AREAS (QUARTERLY)

 

1.                                      Perform all high dusting of doors,
sashes, moldings, etc.

2.                                      Dust mini blinds as needed.

 

OFFICE AREA CORRIDORS AND LOBBIES (DAILY SERVICE)

 

1.                                      Vacuum carpets and dust mop any hard
floors.

2.                                      Spot clean carpets of all spillage.

3.                                      Clean all thresholds.

 

OFFICE AREA CORRIDORS AND LOBBIES (WEEKLY)

 

1.                                      Perform all high dusting of doors,
sashes, moldings, etc.

2.                                      Vacuum and clean all ceiling vents.

3.                                      Polish any metal railings,
placards, etc.

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

1

--------------------------------------------------------------------------------


 

STAIRWAYS (DAILY)

 

1.                                      Sweep all hard surface steps.

2.                                      Dust banisters.

 

STAIRWAYS (WEEKLY)

 

1.                                      Sweep all hard surfaces.

2.                                      Spot mop all spills as needed.

 

RESTROOMS COMMON AREA (DAILY SERVICE)

 

1.                                      Empty all waste containers and replace
liners as needed.

2.                                      Clean all metal, mirrors, and fixtures.

3.                                      Sinks, toilet bowls and urinals are to
be kept free of scale.

4.                                      Clean all lavatory fixtures using
disinfectant cleaners.

5.                                      Wash and disinfect underside and tops of
toilet seats.

6.                                      Wipe down walls around urinals.

7.                                      Refill soap, towel, and tissue
dispensers.

8.                                      Wet mop tile floors with disinfectant
solution.

9.                                      Refill sanitary napkin machines as
necessary.

 

RESTROOMS COMMON AREA (WEEKLY)

 

1.                                      Perform high dusting and vacuum vents.

2.                                      Use germicidal solution in urinal traps,
lavatory traps, and floor drains.

 

RESTROOMS COMMON AREA (MONTHLY)

 

1.                                      Scrub floors with power machine.

2.                                      Wash down all ceramic tile and toilet
compartments.

 

ELEVATORS (DAILY)

 

1.                                      Vacuum floors.

2.                                      Clean thresholds.

3.                                      Spot walls and polish surfaces.

 

GENERAL

 

All glass entry doors to offices, corridors, or lunch rooms are to be cleaned as
necessary.

 

Please Initial

 

Tenant (JR)

Landlord (JC)

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

DOOR SIGN, DIRECTORY STRIP AND MAIL BOX REQUEST

 

1.                                      I, the undersigned hereby authorize
Landlord to order one chrome door sign.  The business name on it shall read:
(All lettering must be left justified, no logos.)

 

(17 characters max)

 

 

 

(17 characters max)

 

 

 

(17 characters max)

 

 

2.                                      The lobby directory strip shall read:

 

(23 characters max)

 

3.                                      The floor directory strip shall read:

 

(23 characters max)

 

à    á     ß

Arrow Direction? (Circle one)

 

4                                         The mail box strip shall read:

 

 

5.                                      Daily Contact Name:

 

Phone:

Fax:

 

 

Email:

 

 

 

Signed:

 

 

Date:

 

 

Street Address:

2603 Camino Ramon

 

 

Suite No:

350

 

 

Building:

EE

 

 

Complex:

Bishop Ranch 3

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

COMMENCEMENT OF LEASE

 

It is hereby agreed to that

 

(a)                                 the “Commencement Date” under that certain
Lease dated                                      by and between Sunset Land
Company as Landlord and SteadyMed Therapeutics, Inc. as Tenant, covering
Premises located at 2603 Camino Ramon, Suite 350, is
                                                2015,

 

(b)                                 the “Expiration Date” thereof is 5:00 P.M.
on                                2015, and

 

(c)                                  Landlord has completed all of its
construction obligations under the Work Letter.

 

 

ACKNOWLEDGED AND ACCEPTED:

 

Landlord:

Tenant:

 

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

--------------------------------------------------------------------------------